Exhibit 10.1
SIXTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
 
Dated as of October 29, 2007
 
AMONG:
 
BARCLAYS BANK PLC, as buyer on behalf of, and agent for, the Principals pursuant
to and as provided for in Annex I (in such capacity, “Agent”),
 
Each of the Bank Principals and Conduit Principals listed on the signature pages
hereto and from time to time party hereto, and
 
PHH MORTGAGE CORPORATION, a New Jersey corporation, as Seller (in such capacity,
the “Seller”).
 
1.  APPLICABILITY.  Sheffield Receivables Corporation, as purchaser (the
“Purchaser”), Seller and Agent have entered into that certain Fifth Amended and
Restated Master Repurchase Agreement, dated as of October 30, 2006 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Original
Repurchase Agreement”), which prescribes the manner of sale of eligible loans
and the method and manner by which Seller will repurchase such loans.
 
Purchaser, Seller and Agent desire to amend and restate the Original Repurchase
Agreement in its entirety and contemporaneously therewith enter into the
Transaction Documents (as such term is defined in this Agreement).  Upon the
effectiveness of this Agreement, each reference to the Original Repurchase
Agreement in any other document, instrument or agreement shall mean and be a
reference to this Agreement.  Nothing contained herein, unless expressly herein
stated to the contrary, is intended to amend, modify or otherwise affect any
other instrument, document or agreement executed and/or delivered in connection
with the Original Repurchase Agreement.
 
Agent shall, from time to time, at the request of Seller, upon the terms and
subject to the conditions set forth herein, enter into transactions in which
Seller transfers Eligible Mortgage Loans to Agent against the transfer of funds
by Agent, with a simultaneous agreement by Seller to repurchase such mortgage
loans at a date certain or on demand.  Each such transaction shall be referred
to herein as a “Transaction”, and, unless otherwise agreed in writing, shall be
governed by this Agreement.
 
2.  DEFINITIONS AND INTERPRETATION.
 
(a)  Defined Terms.
 
“Accepted Servicing Practices” means the Servicer’s customary servicing
procedures and the servicing practices required by the Guidelines.
 
 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
1

--------------------------------------------------------------------------------


 
“Additional Collateral” means with respect to any Additional Collateral Mortgage
Loan, collateral that consists of either (i) marketable securities owned by the
borrower and deposited in an account held by an Affiliate of an Approved
Provider, subject to a security interest in favor of Seller pursuant to a
security agreement or (ii) with respect to a loan to a borrower that is subject
to a guaranty, (a) marketable securities owned by the guarantor and deposited in
an account held by an Affiliate of an Approved Provider, subject to a security
interest in favor of Seller pursuant to a security agreement or (b) a home
equity line of credit to fund such guaranty that is secured by a lien on
residential real estate owned by such guarantor subject to a security interest
in favor of Seller pursuant to a security agreement; provided, however, that the
amount available to be drawn under the home equity line of credit supporting
such guaranty must be at least equal to the Original Additional Collateral
Requirement for such Additional Collateral Mortgage Loan.
 
“Additional Collateral Mortgage Loan” has the meaning ascribed to “Additional
Collateral Mortgage Loan,” as such term is defined in the Surety Bond.  The
underwriting guidelines for such programs will not be materially altered without
the prior written consent of Agent.
 
“Additional Collateral Transfer Agreement” means each additional collateral
transfer and servicing agreement or other similar agreement or agreements
between an Approved Provider and Seller, which, in each case shall be in form,
scope and substance reasonably satisfactory to Agent.
 
“Additional Purchased Assets” shall have the meaning assigned thereto in
Section 5 hereof.
 
“Adjusted LIBOR Rate” means with respect to any period during which the return
to any APA Purchaser is to be calculated by reference to the London interbank
offered rate, a rate which is 0.75% in excess of a rate per annum equal to the
sum (rounded upwards, if necessary, to the nearest 1/16th of 1%) of (A) the rate
obtained by dividing (i) the applicable LIBOR Rate by (ii) a percentage equal to
100% minus the sum of (A) the maximum reserve requirement as specified in
Regulation D (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) that is applicable to Agent during such
period in respect of eurocurrency or eurodollar funding, lending or liabilities
(or, if more than one percentage shall be so applicable, the daily average of
such percentage for those days in such period during which any such percentage
shall be applicable) and (B) the then daily net annual assessment rate (rounded
upwards, if necessary, to the nearest 1/16th of 1%) as estimated by Agent for
determining the current annual assessment payable by Agent to the Federal
Deposit Insurance Corporation in respect of eurocurrency or eurodollar funding,
lending or liabilities.
 
“Affected Person” shall have the meaning assigned thereto in Section 18 hereof.
 
“Affiliate” shall mean as to any Person any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
 
 
2

--------------------------------------------------------------------------------


 
“Agency or Agencies” means any of GNMA, FNMA or FHLMC, as applicable.
 
“Agency Securities” means securities backed by a pool or pools of mortgage loans
owned by Seller, which are issued and guaranteed by the applicable Agency.
 
“Agent” has the meaning set forth in the preamble.
 
“Aggregate Margin Value” means, at any time of determination, the sum of the
Margin Values for each Eligible Mortgage Loan.
 
“Aggregate Purchase Price” means, at any time of determination, the sum of the
outstanding Purchase Prices.
 
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
amounts owed by Seller to Agent and each Principal under the Transaction
Documents, including, without limitation, the Fees, unpaid Purchase Prices (and
any accrued and to accrue Price Differential with respect thereto), and Breakage
Costs, and any and all amounts in respect of indemnification.
 
“Agreement” means this Sixth Amended and Restated Master Repurchase Agreement,
as it may be amended, supplemented or otherwise modified from time to time.
 
“APA Purchaser” means each party (or assignee thereof) who has executed a
signature page of an Asset Purchase Agreement, which execution obligates such
party to become a purchaser or an assignee of all or any part of the applicable
Conduit Principal’s interest in the Eligible Mortgage Loans at any time,
pursuant to the related Asset Purchase Agreement or an assignee of such
purchaser’s obligations to purchase Eligible Mortgage Loans from Seller.
 
“Appraised Value” means the value set forth in an appraisal made by an
acceptable appraiser in connection with the origination of the related Eligible
Mortgage Loan as the value of the Mortgaged Property.  For the avoidance of
doubt, Seller and Agent agree that an automated valuation model report meeting
guidelines that would be generally acceptable to prudent mortgage lenders that
regularly originate or purchase mortgage loans comparable to the Eligible
Mortgage Loans for sale to prudent investors in the secondary market that invest
in mortgage loans such as the Eligible Mortgage Loans is an acceptable
appraisal.
 
“Approved Provider” means each of the mortgage loan originating institutions
listed on Exhibit A attached hereto, as such Exhibit A is amended, amended and
restated, supplemented or otherwise modified with the prior written consent of
the Agent.
 
“Approved Seller/Servicer” means an approved seller and servicer under the
Guidelines.
 
“Asset Purchase Agreement” means with respect to each Conduit Principal, a
revolving asset purchase agreement, liquidity asset purchase agreement or other
agreement pursuant to which certain liquidity providers agree to provide
liquidity support to such Conduit Principal in connection with the Short-Term
Notes issued to fund or maintain its purchases hereunder, together with each of
the other commercial paper program documents related thereto, as each of the
foregoing may be at any time amended, modified or supplemented.
 
 
3

--------------------------------------------------------------------------------


 
“Assignee Rate” with respect to any Principal for any Transaction, means an
interest rate per annum equal to the Adjusted LIBOR Rate with respect to such
Principal for such Transaction; provided, however, that in case of:
 
(i)  any Transaction on or prior to the first day of which a Conduit Principal
or Bank Principal shall have notified Agent that the introduction of or any
change in, or in the interpretation of, any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for such Conduit Principal or Bank Principal to fund such Transaction at the
Assignee Rate set forth above (and such Conduit Principal or Bank Principal
shall not have subsequently notified Agent that such circumstances no longer
exist), or
 
(ii)  any Transaction as to which Agent does not receive a Transaction Notice,
together with the Daily Servicer Report as required in accordance with Section 3
hereof,
 
the Assignee Rate for such Transaction for the affected Conduit Principal or
Bank Principal shall be an interest rate per annum equal to the Base Rate in
effect from time to time during such Transaction; and provided, further that at
all times following the occurrence and during the continuation of an Event of
Default, the Assignee Rate shall be an interest rate per annum equal to the
Default Rate.
 
“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located, to reflect the
sale of the Mortgage to Agent (on behalf of the Principals).
 
“Assignment and Acceptance” shall have the meaning assigned thereto in
Section 22 hereof.
 
“Back-up Servicing Agreement” shall mean a back-up servicing agreement, dated as
of a date reasonably acceptable to Agent and in form, scope and substance
reasonably satisfactory to Agent, by and among, Servicer, Agent and a back-up
servicer, who shall be satisfactory to Agent in its sole discretion, as the same
may be amended, supplemented or otherwise modified from time to time pursuant to
the terms thereof.
 
“Bank Principal” shall mean each Person designated on the signature pages hereto
as such or designated as such on any agreement or instrument pursuant to which
it becomes a party hereto.
 
“Bankruptcy Code” shall have the meaning assigned thereto in Section 28 hereof.
 
“Barclays” means Barclays Bank PLC and its successors and permitted assigns.
 
 
4

--------------------------------------------------------------------------------


 
“Base Rate” means, for any day, the higher of (i) the prime rate in the United
States announced from time to time by Barclays in effect on such day, and
(ii) the sum of (x) the rate equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for such day, the average
of the quotations for such day for such transactions received by Barclays from
three Federal funds brokers of recognized standing selected by it, and
(y) one-half of one percent (½%).
 
“Best’s” has the meaning specified in the Servicing Agreement.
 
“BIF” means The Bank Insurance Fund or any successor thereto.
 
“Blocked Account Control Agreement” shall mean each Blocked Account Control
Agreement, dated as of October 30, 2006, by and between, inter alia, Agent and
The Bank of New York, as depositary, as any such agreement may be amended,
supplemented or otherwise modified in accordance with the respective terms
thereof.
 
“Board” shall mean the Board of Governors of the Federal Reserve System.
 
“Borrower” means the obligor or obligors on a Mortgage Note, including any
Person that has acquired the related collateral and assumed the obligations of
the original obligor or obligors under the Mortgage Note.
 
“Breakage Costs” shall mean any amounts any Affected Person sustains or incurs
in connection with the final paragraph of Section 18 hereof.
 
“Business Day” shall mean any day other than (i) a Saturday and Sunday, or
(ii) a day on which  banking institutions or foreign exchange markets in New
York City are authorized or required by law, regulation or executive order to be
closed for business.
 
“Closed End Second Mortgage Loan” shall mean any mortgage loan secured by a
second lien on the related Mortgage Property which (i) does not permit
subsequent advances, and (ii) has a maximum initial principal balance of not
greater than the then current Agency maximum (which, on the Effective Date, is
$208,500).
 
“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commissions thereunder as in effect on the
Effective Date), directly or indirectly, beneficially or of record, of ownership
or control of in excess of 50% of the voting common stock of PHH Corporation on
a fully diluted basis at any time or (ii) if at any time PHH Corporation shall
cease to own, directly or through wholly-owned Subsidiaries, all of the
outstanding voting stock of Seller, free and clear of any direct or indirect
Liens.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” has the meaning assigned thereto in Section 7 hereof.
 
 
5

--------------------------------------------------------------------------------


 
“Collateral Value” means with respect to each mortgage loan, the lesser of
(i) the Outstanding Principal Balance of such mortgage loan and (ii) the Market
Value of such mortgage loan as determined by Seller or Agent, as applicable.
 
“Collection Account” shall mean that certain account number [***], maintained at
The Bank of New York (ABA [***]), which is subject to the terms and conditions
of a Blocked Account Agreement.
 
“Collections” means, with respect to any Purchased Asset, all Income and
collections and proceeds of such Purchased Asset, including, without limitation,
all cash proceeds of Related Security with respect to such Purchased Asset, and
(a) all payments on account of scheduled principal on the Eligible Mortgage
Loans; (b) all payments on account of interest on the Eligible Mortgage Loans
(including interest accrued and unpaid on the Eligible Mortgage Loans prior to
the applicable Purchase Date); (c) any Principal Prepayments; (d) all
Liquidation Proceeds; (e) all Insurance Proceeds including amounts required to
be deposited pursuant to the Servicing Agreement (other than proceeds to be held
in the Escrow Account and applied to the restoration or repair of the Mortgaged
Property or released to the Mortgagor in accordance with Accepted Servicing
Practices as further specified in the Servicing Agreement); (f) all Condemnation
Proceeds which are not applied to the restoration or repair of the Mortgaged
Property or released to the Mortgagor in accordance with the Servicing
Agreement; (g) any amount required to be deposited in any account (including,
without limitation, the Collection Account, the Funding Account, the Escrow
Account and the Margin Call Account) pursuant to this Agreement or any other
Transaction Document; (h) any amounts required to be deposited by Servicer
pursuant to the Servicing Agreement in connection with the deductible clause in
any blanket hazard insurance policy; (i) any amounts received with respect to or
related to any REO Property and all REO Disposition Proceeds pursuant to the
Servicing Agreement; (j) any other amounts received with respect to or related
to the mortgage loan including but not limited to late payment charges and
interest paid on funds deposited in the Collection Account, the Funding Account,
the Margin Call Account or the Escrow Account, to the extent permitted by
applicable law and (k) all proceeds of each of the forgoing.
 
“Combined Loan-to-Value Ratio” means, with respect to any HELOC or any Closed
End Second Mortgage Loan, the ratio expressed as a percentage equal to (i) if
the loan transaction is a purchase money transaction (a) that includes an
appraisal, the Credit Limit of the HELOC or Closed End Second Mortgage Loan, as
applicable, plus the then outstanding principal amount of any related senior
mortgage loans, divided by the lesser of the Appraised Value or the purchase
price of the Mortgaged Property, or (b) if such transaction does not include an
appraisal, the Credit Limit of the HELOC or Closed End Second Mortgage Loan, as
applicable, plus the then outstanding principal amount of any related senior
mortgage loans, divided by the purchase price of the Mortgaged Property; and
(ii) if the loan transaction is a refinance (a) that includes an appraisal, the
Credit Limit of the HELOC or Closed End Second Mortgage Loan, as applicable,
plus the then outstanding principal amount of any related senior mortgage loans,
divided by the appraised value of the Mortgaged Property, or (b) if such
transaction does not include an appraisal, the Credit Limit of the HELOC or
Closed End Second Mortgage Loan, as applicable, plus the then outstanding
principal amount of any related senior mortgage loans, divided by the estimated
value of the Mortgaged Property.
 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
6

--------------------------------------------------------------------------------


 
 
“Commitment” of any Principal means, (a) with respect to a Principal party
hereto on the date hereof, the amount set forth beneath its signature on the
signature pages to this Agreement, as reduced or increased in accordance with
the terms hereof and (b) with respect to any other Principal that becomes a
party hereto in accordance with the terms hereof, the amount set forth in the
agreement or instrument to which such Principal becomes a party hereto as such
Principal’s Commitment, as such amount may be reduced or increased in accordance
with the terms hereof.  Any reduction (or termination) of the Maximum Aggregate
Purchase Price shall reduce ratably (or terminate) each Principal’s Commitment.
 
“Condemnation Proceeds” means, as to any Eligible Mortgage Loan, all awards or
settlements in respect of a Mortgaged Property, whether permanent or temporary,
partial or entire, by exercise of the power of eminent domain or condemnation,
to the extent not required to be released to a Mortgagor in accordance with the
terms of the related Loan Documents.
 
“Conduit Principal” shall mean each Person designated on the signature pages
hereto as such or designated as such on any agreement or instrument pursuant to
which it becomes a party hereto.
 
“Conforming Loan” shall mean any mortgage loan which conforms to the Guidelines
of GNMA, FNMA or FHLMC, as amended.
 
“Consolidated Net Income” means, for any period for which such amount is being
determined, the net income (loss) of PHH Corporation and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (or loss) of any Person (other than a
Consolidated Subsidiary) in which PHH Corporation or any of its Consolidated
Subsidiaries has an equity investment or comparable interest, except to the
extent of the amount of dividends or other distributions actually paid to PHH
Corporation or its Consolidated Subsidiaries by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or is merged into or consolidated with PHH Corporation
or any of its Consolidated Subsidiaries, (iii) the income of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by that Consolidated Subsidiary of the income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Consolidated Subsidiary, (iv) any extraordinary after-tax gains and (v) any
extraordinary pretax losses but only to the extent attributable to a write-down
of financing costs relating to any existing and future indebtedness.
 
“Consolidated Net Worth” shall mean, with respect to any Person, at any date of
determination, all amounts which would be included on a balance sheet of such
Person and its Consolidated Subsidiaries under stockholders’ equity as of such
date in accordance with GAAP.
 
“Consolidated Subsidiaries” shall mean, with respect to any Person, all
Subsidiaries of such Person that are required to be consolidated with such
Person for financial reporting purposes in accordance with GAAP.
 
 
7

--------------------------------------------------------------------------------


 
 
“Credit Limit” means the maximum amount a Borrower is permitted to draw down the
credit line under a Home Equity Line Agreement.
 
“Credit Policy” means those underwriting and credit policies of Seller with
respect to mortgage loans as attached in Exhibit B hereto as amended,
supplemented or otherwise modified from time to time in accordance with
Section 11(u)(B).
 
“Custodial Agreement” means the Second Amended and Restated Custodial Agreement,
dated as of the date hereof, among Barclays, as agent, PHH Mortgage Corporation,
as Seller and Servicer, and the Custodian, as such agreement may at any time be
amended, supplemented or otherwise modified from time to time pursuant to the
terms thereof.
 
“Custodian” means The Bank of New York Trust Company N.A. or its successors and
permitted assigns.
 
“Daily Loan Inventory” means the schedule attached and made a part of the Daily
Servicer Report.
 
“Daily Servicer Report” means the report attached as Exhibit D to the Servicing
Agreement.
 
“Default Rate” means an annual rate of interest equal to the Base Rate plus 2%.
 
“Defaulted Loan” means any Eligible Mortgage Loan where (i) the Borrower thereon
has failed to make a required payment for 90 days or more after the Due Date of
such required payment or  (ii) any other event has occurred which gives the
holder the right to accelerate payment and/or take steps to foreclose on the
mortgage securing the Eligible Mortgage Loan under the Eligible Mortgage Loan
documentation.
 
“Delinquency Ratio” means, with respect to any date of determination, the ratio
(expressed as a percentage) computed as of the last day of each calendar month
by dividing (i) the aggregate Outstanding Principal Balance of all Delinquent
Loans as of the last day of such calendar month by (ii) the Outstanding
Principal Balance of the Eligible Mortgage Loans as of the last day of such
calendar month.
 
“Delinquent Loan” means any Eligible Mortgage Loan which has a payment which is
30 days or more past its Due Date.
 
“Determination Date” means with respect to a Due Period, the 5th day (or if such
day is not a Business Day, the Business Day immediately succeeding such day) of
the calendar month following such Due Period.
 
“Due Date” means the first day of the month in which the related Monthly Payment
is due on an Eligible Mortgage Loan, exclusive of any days of grace.
 
“Due Period” means (i) for the initial Monthly Interest Payment Date, the period
commencing on the Effective Date and ending on the last day of the month
immediately preceding the month in which such initial Monthly Interest Payment
Date occurs and (ii) for each other Monthly Interest Payment Date, the period
commencing on the first day of the month immediately preceding the month in
which such Monthly Interest Payment Date occurs and ending on the last day of
such month.
 
 
8

--------------------------------------------------------------------------------


 
 
“Demand Date” shall have the meaning assigned thereto in Section 3(a) hereof.
 
“Dollars” and “$” and “US$” shall mean lawful currency of the United States.
 
“Effective Date” means October 29, 2007.
 
“Eligible Investments” means investments which mature no later than the next
following  Monthly Interest Payment Date in the following:  (i) obligations
issued by, or the full and timely payment of principal of and interest on which
is fully guaranteed by, the United States of America or any agency or
instrumentality thereof (which agency or instrumentality is backed by the full
faith and credit of the United States of America); (ii) commercial paper (other
than the Short-Term Notes) rated (at the time of purchase) at least “A-1+” by
S&P and “P-1” by Moody’s; (iii) certificates of deposit, other deposits or
bankers’ acceptances issued by or established with commercial banks having
short-term deposit ratings (at the time of purchase) of at least “A-1+” by S&P
and “P-1” by Moody’s; (iv) repurchase agreements involving any of the Eligible
Investments described in the foregoing clauses (i) through (iii) so long as the
other party to the repurchase agreement has short-term unsecured debt
obligations or short-term deposits rated (at the time of purchase) at least
“A-1+” by S&P and “P-1” by Moody’s; and (v) if approved in writing by Moody’s,
direct obligations of any money market fund or other similar investment company
all of whose investments consist of obligations described in the foregoing
clauses of this definition and that is rated “AAm” by S&P and “Aam” by Moody’s
or higher.  In addition, the instrument should not have an ‘r’ highlighter
affixed to its rating, and its terms should have a predetermined fixed dollar
amount of principal due at maturity that cannot vary or change.  Interest on any
Eligible Investment should be tied to a single interest rate index plus a single
fixed spread, if any, and move proportionately with that index.
 
“Eligible Mortgage Loan” means a Conforming Loan (provided that Seller is an
Approved Seller/Servicer by the related Agency), a Jumbo Loan, a Super Jumbo
Loan, an Additional Collateral Mortgage Loan, a Landscape Loan, an Uninsured
Loan, a HELOC, a Non-Primary Residence Mortgage Loan, a Closed End Second
Mortgage Loan, a Manufactured Home Mortgage Loan or an Interest-Only Loan,
identified on a Daily Servicer Report that satisfies the Eligibility Criteria
and the Portfolio Criteria and that is not a Terminated Loan.  An Eligible
Mortgage Loan includes, without limitation, the Mortgage Loan File, the Related
Security, the Monthly Payments, Principal Prepayments, Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds, VA Guaranty Proceeds, REO Disposition
Proceeds and all other rights, benefits, proceeds and obligations arising from
or in connection with such Eligible Mortgage Loan (other than the right to
service such Eligible Mortgage Loans, which shall be retained by Servicer
pursuant to the terms of this Agreement and the other Transaction
Documents).  For the avoidance of doubt only mortgage loans which are of the
types specifically enumerated in this definition shall be eligible for purchase
by Agent (on behalf of the Principals) under this Agreement.
 
 
9

--------------------------------------------------------------------------------


 
 
“Eligibility Criteria” means, with respect to each mortgage loan, that such
mortgage loan satisfies each of the following criteria:  (i) such mortgage loan
must be an Eligible Mortgage Loan, (ii) such mortgage loan must have been
originated or purchased by Seller in accordance with its then-current
origination or acquisition underwriting practices within 120 days prior to the
acquisition thereof by Agent, (iii) each mortgage loan may not be made to a
Borrower that is a Sub-Prime Borrower and (iv) Seller and Servicer are in
compliance with the laws of, and have valid, existing licenses in, the state in
which the related Mortgage Property is located to the extent necessary to ensure
the enforceability of such mortgage loan and the servicing of any such mortgage
loan in accordance with the terms of this Agreement, each Transaction Document
and any Daily Servicer Report.  In addition, the representations and warranties
made by Seller in this Agreement must be true and correct in all material
respects on such day.
 
“Eligibility Representations” means each of the representations and warranties
made by Seller with respect to each mortgage loan, set forth in Annex II
attached hereto.
 
“Environmental Laws” shall mean any and all federal, provincial, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements of any Official Body regulating, relating to or imposing
liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 etseq., the Clean Air
Act, 42 U.S.C. §§ 7401 etseq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 etseq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§ 1201 etseq., the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 etseq., the
Superfund Amendment and Reauthorization Act of 1986, Public Law 99-499, 100
Stat. 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C. §§
11001 etseq., the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
etseq., the Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and §
657, together, in each case, with any amendment thereto, and the regulations
adopted and publications promulgated thereunder and all substitutions thereof.
 
“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Seller or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which Seller is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Seller is a member.
 
 
10

--------------------------------------------------------------------------------


 
 
“Errors and Omissions Insurance Policy” shall have the meaning set forth in the
Servicing Agreement.
 
“Escrow Account” means as to the Eligible Mortgage Loans (other than HELOCs and
Closed End Second Mortgage Loans), any account created and maintained pursuant
to the Servicing Agreement.
 
“Event of Default” shall have the meaning assigned thereto in Section 13 hereof.
 
“Excluded Taxes” shall have the meaning assigned thereto in Section 18 hereof.
 
“FASB” shall have the meaning assigned thereto in Section 18 hereof.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it.
 
“Fee Letter” means, that certain Fee Letter, dated as of October 29, 2007, by
Seller and each Principal, as such letter may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
each other fee letter entered into after the date hereof by Seller and the
Principals becoming parties hereto, dated as of the date each such Principal
becomes a party hereto, as such other letter may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
 
“Fees” means, the Program Fee and the Transfer Availability Fee.
 
“FHA” means The Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto and
including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.
 
“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the Act and applicable FHA Regulations, and eligible
to own and service mortgage loans such as the FHA Loans.
 
“FHA Loan” means an Eligible Mortgage Loan that is the subject of an FHA
Mortgage Insurance Contract.
 
“FHA Mortgage Insurance” means mortgage insurance authorized under
Sections 203(b), 213, 221(d)(2), 222, and 235 of the Act and provided by the
FHA.
 
 
11

--------------------------------------------------------------------------------


 
 
“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of an Eligible Loan.
 
“FHA Regulations” means regulations promulgated by HUD under the Federal Housing
Administration Act, codified in 24 Code of Federal Regulations, and other HUD
issuances relating to FHA Loans, including the related handbooks, circulars,
notices and mortgagee letters.
 
“FHLMC” shall mean Freddie Mac, formerly known as the Federal Home Loan Mortgage
Corporation, or any successor thereto.
 
“FHLMC Guides” shall mean the Freddie Mac’s Seller’s Guide and the Federal Home
Loan Mortgage Corporation Servicers’ Guide and all amendments or additions
thereto.
 
“FICO Score” means a statistical credit score obtained by many mortgage lenders
in connection with a loan application to help assess a borrower’s
creditworthiness.  A FICO Score is generated by models developed by a third
party and made available to lenders through three national credit bureaus.  The
FICO Score is based on a borrower’s historical credit data, including, among
other things, payment history, delinquencies on accounts, levels of outstanding
indebtedness, length of credit history, types of credit and bankruptcy
experience.
 
“Fidelity Bond” shall have the meaning set forth in the Servicing Agreement.
 
“Finance Charges” means, with respect to an Eligible Mortgage Loan, any finance,
interest, late or similar charges owing by a Borrower pursuant to such Eligible
Mortgage Loan.
 
“FNMA” shall mean The Federal National Mortgage Association, or any successor
thereto.
 
“FNMA Guides” shall mean the Fannie Mae Selling and Servicing Guides and all
amendments or additions thereto.
 
“Funding Account” shall mean that certain account number [***], maintained at
The Bank of New York (ABA [***]), which is subject to the terms and conditions
of a Blocked Account Control Agreement.
 
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
accounting profession, as in effect from time to time.
 
“GNMA” shall mean The Government National Mortgage Association, or any successor
thereto.
 
“GNMA Guides” shall mean the GNMA Handbooks 5500.3 and all amendments or
additions thereto.
 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
12

--------------------------------------------------------------------------------


 
 
“Guidelines” shall mean the GNMA Guides, the FNMA Guides and the FHLMC Guides,
as such Guides have been amended from time to time with respect to Seller.
 
“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined as such in any Environmental Law.
 
“Home Equity Line Agreement” means, with respect to HELOCs, the agreement
between a Borrower and a lender pursuant to which a Borrower receives a line of
credit secured by a Mortgage on the Mortgaged Property.
 
“HELOC” shall mean an open-end, revolving, home equity line of credit
underwritten in accordance with the Credit Policy.
 
“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA Mortgage Insurance.  The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and GNMA.
 
“Income” means, with respect to any Purchased Asset at any time, any accrued and
unpaid interest on any principal in respect of such Purchased Asset and other
collections (other than escrowed amounts for insurance, taxes and other periodic
payments customarily escrowed for mortgage loan borrowers) with respect thereto.
 
“Indebtedness” shall mean (i) all indebtedness, obligations and other
liabilities of Seller and its Subsidiaries which are, at the date as of which
Indebtedness is to be determined, includable as liabilities in a consolidated
balance sheet of such Person, other than (x) accounts payable and accrued
expenses and, in each case, not overdue by its respective terms by more than 90
days, and (y) current and deferred income taxes and other similar liabilities,
plus (ii) without duplicating any items included in Indebtedness pursuant to the
foregoing clause (i), the maximum aggregate amount of all liabilities of Seller
or any of its Subsidiaries under any Guarantee, indemnity or similar undertaking
given or assumed of, or in respect of, the indebtedness, obligations or other
liabilities, assets, revenues, income or dividends of any Person other than
Seller or one of its Subsidiaries and (iii) all other obligations or liabilities
of Seller or any of its Subsidiaries in relation to the discharge of the
obligations of any Person other than such Person.
 
“Indemnified Party” shall have the meaning assigned thereto in Section 16(b)
hereof.
 
“Insurance Proceeds” means, with respect to any Eligible Mortgage Loan, proceeds
of insurance policies insuring the Eligible Mortgage Loan or the related
Mortgaged Property.
 
“Interest-Only Loan” shall mean any Conforming Loan or any Jumbo Loan which
permits the related Borrower to pay only the accrued interest on such mortgage
loan for a specified period of time.
 
 
13

--------------------------------------------------------------------------------


 
 
“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.
 
“Jumbo Loan” shall mean any mortgage loan which substantially conforms to the
Guidelines, except that the principal balance thereof exceeds the principal
balance of a mortgage loan which conforms to the Guidelines but is less than or
equal to $1,500,000, and the terms of which include other specified exceptions
to the Guidelines, if any, which are consistent with Seller’s Jumbo Loan
underwriting standards.  Jumbo Loans will not include mortgage loans made to
Sub-Prime Borrowers.
 
“Landscape Loan” means a mortgage loan that substantially conforms to the
Guidelines, except (i) maintenance of a PMI Policy may not be required, (ii) the
mortgage loan may not be an FHA Loan or VA Loan and (iii) there may not be an
appraisal of the related Mortgage Property.
 
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.
 
“LIBOR” means, with respect to any funding period, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate
Page 3750 (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at approximately 11:00 a.m. (London time) two London
Business Days prior to the first day of such funding period for a term of one
month.  If for any reason such rate is not available, the term “LIBOR Rate”
shall mean, for any funding period, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBOR Page as
the London interbank offered rate for deposits in dollars at approximately
11:00 a.m. (London time) two London Business Days prior to the first day of such
funding period for a term of one month; provided, however, if more than one rate
is specified on the Reuters Screen LIBOR Page, the applicable rate shall be the
arithmetic mean of all such rates.  In the event no such rate appears as
described in the preceding sentences, the LIBOR Rate shall be, with respect to
any funding period, the per annum rate of interest at which Dollar deposits in
immediately available funds are offered to Agent by prime banks in the interbank
eurodollar market at or about 10:00 a.m., London time, on the second Business
Day before (and for value on) the first day of such funding period (or portion
thereof) and in an amount of not less than $1,000,000 for such funding period
(or portion thereof).
 
“Lien” shall mean with respect to the property of any Person, any ownership
interest of any other Person, any mortgage, deed of trust, hypothecation,
pledge, lien, security interest, filing of any financing statement, charge or
other encumbrance or security arrangement of any nature whatsoever, including,
without limitation, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement, consignment or lease intended as, or having the
effect of, security.
 
“Liquidation Proceeds” means all amounts received and retained in connection
with the liquidation of Defaulted Loans.
 
 
14

--------------------------------------------------------------------------------


 
 
“Loan-to-Value Ratio or LTV” means (x) with respect to any Eligible Mortgage
Loan (except for HELOCs and Closed End Second Mortgage Loans), the ratio
expressed as a percentage of (i) if the loan transaction is a purchase money
transaction (a) that includes an appraisal, the initial principal amount (less
for any Additional Collateral Mortgage Loan, the value of the Additional
Collateral as of the date of determination), divided by the lesser of the
Appraised Value or the purchase price of the Mortgaged Property, or (b) if such
transaction does not include an appraisal, the initial principal amount (less
for any Additional Collateral Mortgage Loan, the value of the Additional
Collateral as of the date of determination), divided by the purchase price of
the Mortgaged Property; and (ii) if the loan transaction is a refinance (a) that
includes an appraisal, the initial principal amount (less for any Additional
Collateral Mortgage Loan, the value of the Additional Collateral as of the date
of determination), or (b) if such transaction does not include an appraisal, the
initial principal amount (less for any Additional Collateral Mortgage Loan, the
value of the Additional Collateral as of the date of determination), divided by
the estimated value of the Mortgaged Property.
 
“Loan Documents” has the meaning set forth in the definition of “Mortgage Loan
File.”
 
“Manufactured Home Mortgage Loan” shall mean any Conforming Loan for which the
Mortgaged Property is a manufactured home unit that is permanently attached to
its foundation and ready for occupancy, but is not a mobile home.
 
“Margin Call” shall have the meaning assigned thereto in Section 5 hereof.
 
“Margin Call Account” shall mean that certain account number [***], maintained
at The Bank of New York (ABA [***]), which is subject to the terms and
conditions of a Blocked Account Control Agreement.
 
“Margin Deficit” shall have the meaning assigned thereto in Section 5 hereof.
 
“Margin Value” means, at any time of determination with respect to each mortgage
loan, an amount equal to the product of (i) the applicable Purchase Price
Percentage for such mortgage loan multiplied by (ii) the Collateral Value of
such mortgage loan at such time; provided, that the Collateral Value of any
mortgage loan that is a Defaulted Loan or that is not an Eligible Mortgage Loan
shall be zero.
 
“Market Value” means, at any time of determination with respect to any mortgage
loan, the value ascribed to such asset by Seller or Agent in its sole discretion
(based on a methodology used in accordance with normal market practice).
 
“Maximum Aggregate Purchase Price” means (a) during the period commencing on
(and including) the Effective Date and ending on (but excluding) November 30,
2007, Five Hundred Fifty-Million Dollars ($550,000,000) and (b) during the
period commencing on (and including) November 30, 2007 and ending on (but
excluding) the Termination Date, Two Hundred Seventy-Five Million Dollars
($275,000,000).
 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
15

--------------------------------------------------------------------------------


 
 
“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
 
“MERS Designated Mortgage Loan” shall mean any mortgage loan as to which the
related Mortgage or Assignment of Mortgage has been recorded in the name of
MERS, as agent for the holder from time to time of the Mortgage Note and which
is identified as a MERS Mortgage Loan on the related mortgage loan transmission.
 
“Minimum Transfer Amount” means an amount equal to or greater than $250,000.
 
“Minimum Transfer Condition” shall have the meaning assigned thereto in
Section 5 hereof.
 
“Monthly Interest Payment Date” means, the 10th day (or if such day is not a
Business Day, the immediately succeeding Business Day) of any month, commencing
November 12, 2007.
 
“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on an Eligible Mortgage Loan.
 
“Moody’s” shall mean Moody’s Investors Service Inc.
 
“Mortgage” means, the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a lien on an estate in fee simple in real property
securing the Mortgage Note.
 
“Mortgage Banker’s Blanket Bond” shall have the meaning set forth in the
Servicing Agreement.
 
“Mortgage Impairment Insurance” shall have the meaning set forth in the
Servicing Agreement.
 
“Mortgage Interest Rate” means the annualized regular rate of interest borne on
a Mortgage Note.
 
“Mortgage Loan File” means each of the following documents (constituting,
collectively, the “Loan Documents”), and such other documents as Agent may
require from time to time:
 
(1)  the original or an electronic or imaged copy of any guarantee executed in
connection with the Mortgage Note (if any);
 
(2)  the original or a copy or imaged copy of the Mortgage with evidence of
recording thereon;
 
 
16

--------------------------------------------------------------------------------


 
 
(3)  the originals or copies or images of copies of all assumption,
modification, consolidation or extension agreements, with evidence of recording
thereon;
 
(4)  except with respect to any MERS Designated Mortgage Loan, any original duly
executed Assignment of Mortgage for each Eligible Mortgage Loan or image copy
thereof, in form and substance acceptable for recording, and all interim
assignments with evidence of recording thereon, if any; if the Eligible Mortgage
Loan was acquired by Seller in a merger, any Assignment of Mortgage must be made
by “[Seller], successor by merger to [name of predecessor].”  If the Eligible
Mortgage Loan was acquired or originated by Seller while doing business under
another name, any Assignment of Mortgage must be by “[Seller], formerly known as
[previous name].”  If the Eligible Mortgage Loan was acquired by Seller as
receiver for another entity, any Assignment of Mortgage must be by “[Seller],
receiver for [name of entity in receivership].”  Any Assignment of Mortgage must
be duly recorded only if recordation is either necessary under applicable law to
perfect or on direction of Agent as provided in this Agreement.  If any
Assignment of Mortgage is not to be recorded, such Assignment of Mortgage shall
be delivered in blank;
 
(5)  if Seller did not originate the mortgage loan, the originals or image
copies (for mortgage loans other than MERS Designated Mortgage Loans) of all
intervening assignments of mortgage with evidence of recording thereon
evidencing the chain of mortgage assignments from the originator of the mortgage
loan to Seller, or in the case of a MERS Designated Mortgage Loan, to MERS, or
if any such intervening assignment has not been returned from the applicable
recording office or has been lost or if such public recording office retains the
original recorded assignments of mortgage, Seller shall deliver or cause to be
delivered to Servicer, a photocopy of such intervening assignment, together with
(i) in the case of a delay caused by the public recording office, an Officer’s
Certificate of Seller stating that such intervening assignment of mortgage has
been dispatched to the appropriate public recording office for recordation and
that such original recorded intervening assignment of mortgage or a copy of such
intervening assignment of mortgage certified by the appropriate public recording
office to be a true and complete copy of the original recorded intervening
assignment of mortgage will be promptly delivered to Servicer upon receipt
thereof by Seller; or (ii) in the case of an intervening assignment where a
public recording office retains the original recorded intervening assignment or
in a case where an intervening assignment is lost after recordation in a public
recording office, a copy of such intervening assignment;
 
 
17

--------------------------------------------------------------------------------


 
 
 
(6)  if available, the original or a copy or an image copy of the original
mortgagee title insurance policy or attorney’s opinion of title and abstract of
title, or if the policy has not yet been issued, (a) the irrevocable written
commitment, interim binder or marked up binder for a title insurance policy
issued by the title insurance company dated and certified as of the date the
Eligible Mortgage Loan was funded, or (b) a copy of the applicable escrow
instructions indicating the name of the title company with, in either case, a
statement by the title insurance company or closing attorney on such binder or
commitment or escrow instructions that the priority of the lien on the related
Mortgage during the period between the date of the funding of the related
Eligible Mortgage Loan and the date of the related title policy is insured;
 
(7)  the original or an image copy of any security agreement, chattel mortgage,
securities account control agreement, guarantee, filings or equivalent document
executed in connection with the Mortgage;
 
(8)  the certification number for any primary mortgage insurance policy (if
any);
 
(9)  if the Eligible Mortgage Loans are sold to the Agencies, the originals or
image copies of other documents, forms, releases, certifications and papers
required by the applicable Agency Custodial Agreement; and
 
(10)  and any additional documents or image copies thereof, required to be added
to the Mortgage Loan File pursuant to this Agreement or any other Transaction
Document.
 
“Mortgage Note” means the note, Home Equity Line Agreement or other evidence of
the indebtedness of a Borrower secured by a Mortgage.
 
“Mortgaged Property” means, with respect to a mortgage loan, the real property
securing repayment of the debt evidenced by a Mortgage Note.
 
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.
 
“Non-Primary Residence Mortgage Loan” means any mortgage loan for which the
Mortgaged Property is not owner occupied on a full-time basis, and was purchased
by the Borrower as an investment property or for second home purposes.
 
“Officer’s Certificate” means a certificate signed by the Chairman of the Board
and Chief Executive Officer, the President, or any Vice President of Seller or
Servicer, as applicable, and delivered to Agent as required by this Agreement.
 
 
18

--------------------------------------------------------------------------------


 
 
“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, in each case whether foreign or domestic.
 
“Obligations” means all of Seller’s obligations to pay the Repurchase Price on
each Repurchase Date and other obligations and liabilities of Seller to the
Principals and Agent arising under this Agreement and the other Transaction
Documents, whether now existing or hereafter arising.
 
“Option Arm Loan” shall mean a mortgage loan that requires a loan repayment in
accordance with the terms and conditions of the adjustable rate mortgage note
which includes a repayment rate that may not occur on the same calendar date as
the interest rate change date and which repayment terms may also include an
interest-only period.
 
“Original Additional Collateral Requirement” means with respect to any
Additional Collateral Mortgage Loan, an amount equal to the Additional
Collateral required at the time of origination of such mortgage loan in order to
achieve an Loan-to-Value Ratio equal to a maximum of 70%.
 
“Outstanding Principal Balance” means, with respect to any Eligible Mortgage
Loan at any date, the then outstanding principal amount thereof as of such date
excluding any accrued and outstanding Finance Charges related thereto.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Performance Guaranty” means the guaranty of certain obligations by Performance
Guarantor in favor of Agent (for itself and each of the Principals), as more
particularly set forth in the Servicing Agreement.
 
“Performance Guarantor” shall mean PHH Corporation.
 
“Person” shall mean any legal person, including any individual, corporation,
partnership, association, joint-stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.
 
“PHH Corporation” means PHH Corporation, a Maryland corporation, together with
its successors and permitted assigns.
 
“PHH Home Loans” means PHH Home Loans, LLC, a Delaware limited liability company
and its Subsidiaries, whether now existing or hereafter acquired.
 
“Plan” shall mean an employee pension benefit plan described in Section 3(2) of
ERISA, other than a Multiemployer Plan which is sponsored by Seller or one of
its Subsidiaries.
 
 
19

--------------------------------------------------------------------------------


 
 
“PMI Policy” means a policy of primary mortgage guaranty insurance issued by a
Qualified Insurer, as required by this Agreement with respect to certain
Eligible Mortgage Loans.
 
“Portfolio Aging Limitations” means with respect to the age of the Eligible
Mortgage Loans owned by Agent on any day, the following limitations shall
apply:  (i) the aggregate Repurchase Price of Eligible Mortgage Loans
transferred to Agent more than three (3) months prior to such day may not exceed
50% of the Maximum Aggregate Purchase Price on such day; (ii) the aggregate
Repurchase Price of Eligible Mortgage Loans acquired by Agent more than six (6)
months prior to such day may not exceed 25% of the Maximum Aggregate Purchase
Price on such day; and (iii) Seller must repurchase each Purchased Asset
included in any Transaction (or series of Transactions) on or prior to the date
that is 364 days from the date such Purchased Asset first became subject to a
Transaction under this Agreement.
 
“Portfolio Criteria” means, on any day, after giving effect to Agent’s purchase
and sale of mortgage loans on such day, the Eligible Mortgage Loans owned by
Agent in the aggregate must satisfy the following criteria:  (i) the aggregate
Repurchase Price of all mortgage loans secured by property in California may not
on such day exceed 35% of the Maximum Aggregate Purchase Price; (ii) the
aggregate Repurchase Price of all mortgage loans secured by properties located
in New York may not on such day exceed 25% of the Maximum Aggregate Purchase
Price; (iii) the aggregate Repurchase Price of all mortgage loans secured by
properties located in New Jersey may not on such day exceed 20% of the Maximum
Aggregate Purchase Price; (iv) the aggregate Repurchase Price of all mortgage
loans secured by properties located in Florida may not on such day exceed 20% of
the Maximum Aggregate Purchase Price; (v) the aggregate Repurchase Price of all
mortgage loans secured by property in any other single state may not on such day
exceed 10% of the Maximum Aggregate Purchase Price; (vi) the aggregate
Repurchase Price of all Uninsured Loans plus the aggregate Repurchase Price of
all Non-Primary Residence Mortgage Loans owned by Agent must not on such day
exceed 10% of the Maximum Aggregate Purchase Price; (vii) the mortgage loans
(excluding FHA Loans and VA Loans) owned by Agent must have a weighted average
FICO Score of at least 710; (viii) the weighted average Loan-to-Value Ratio of
the mortgage loans (excluding FHA Loans, VA Loans, HELOCs and Closed End Second
Mortgage Loans) owned by Agent must not on such day exceed 85%; (ix) the
aggregate Repurchase Price of all HELOCs plus the aggregate Repurchase Price of
all Closed End Second Mortgage Loans must not on such day exceed 10% of the
Maximum Aggregate Purchase Price; (x) the weighted average Combined
Loan-to-Value Ratio of all HELOCs and all Closed End Second Mortgage Loans owned
by Agent must not on such day exceed 85%; (xi) the aggregate Purchase Price of
all Manufactured Home Mortgage Loans and acquired on such day may not exceed 1%
of the Aggregate Purchase Price; (xii) the aggregate Purchase Price of all
Interest-Only Loans must not on such day exceed 15% of the Maximum Aggregate
Purchase Price; (xiii) the aggregate Purchase Price of all Jumbo Loans plus the
aggregate Purchase Price of all Super Jumbo Loans owned by Agent must not on
such day exceed 20% of the Aggregate Purchase Price; and (xiv) the aggregate
Purchase Price of all Super Jumbo Loans owned by Agent must not on such day
exceed 3% of the Aggregate Purchase Price.
 
“Price Differential” means, with respect to each Transaction as of any date, the
aggregate amount for all Conduit Principals and Bank Principals of the
following:
 
 
20

--------------------------------------------------------------------------------


 
 
(i)  for each Transaction to the extent a Conduit Principal will be funding its
portion of the Purchase Price for such Transaction through the issuance of
Short-Term Notes,
 
(STNR x P x TP)
+ F
360
 



(ii)  for each Transaction to the extent (x) a Conduit Principal will not be
funding its portion of the Purchase Price for such Transaction through the
issuance of Short-Term Notes, or (y) a Bank Principal will be funding such
Transaction,
 
(AR x P x TP)
+ F
360
 




   
where:
AR
=
the applicable Assignee Rate for such Transaction
P
=
the related Principal’s Pro Rata Share of the related Purchase Price
STNR
=
the applicable Short-Term Note Rate for such Transaction
TP
=
the actual number of days during the period commencing on (and including) the
Purchase Date and ending on (but excluding) the Repurchase Date
F
=
the Fees, if any, for such Transaction



“Principal” shall mean each Bank Principal and each Conduit Principal.
 
“Principal Prepayment” means any payment or other recovery of principal made on
an Eligible Mortgage Loan that is received in advance of its scheduled Due Date,
including any prepayment penalty or premium thereon, which is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment.
 
“Program Fee” shall have the meaning assigned thereto in the Fee Letter.
 
“Pro Rata Share” means with respect to each Principal, a percentage obtained by
dividing the related Principal’s Commitment by the Maximum Aggregate Purchase
Price.
 
“Purchase Date” means the date on which Purchased Assets are to be transferred
by Seller to Agent, which shall be a Business Day.
 
“Purchase Price” shall mean the price at which Purchased Assets are transferred
by Seller to Agent in a Transaction, which shall be equal to the aggregate of
the applicable Margin Values as of the related Purchase Date calculated for each
mortgage loan subject to such Transaction.
 
 
21

--------------------------------------------------------------------------------


 
 
“Purchase Price Percentage” means, with respect to each Eligible Mortgage Loan,
the following percentage, as applicable:
 
(i)  98% with respect to Conforming Loans and Landscape Loans;
 
(ii)  98% with respect to Jumbo Loans and Super Jumbo Loans;
 
(iii)  90% with respect to Non-Primary Residence Mortgage Loans, Interest-Only
Loans and Uninsured Loans;
 
(iv)  85% with respect to HELOCs and Closed End Second Mortgage Loans; and
 
(v)  80% with respect to Manufactured Home Mortgage Loans;
 
provided that if more than one Purchase Price Percentage is applicable to an
Eligible Mortgage Loan, the lowest of such percentages shall apply.
 
“Purchased Assets” means, with respect to a Transaction, the related Eligible
Mortgage Loans, together with the Related Security, related Records, Servicing
Rights, and other collateral, and all instruments, chattel paper, and general
intangibles comprising or relating to all of the foregoing.  The term “Purchased
Assets” with respect to any Transaction at any time also shall include
Additional Purchased Assets delivered pursuant to Section 5 hereof.
 
“Qualified Depository” means any depository the accounts of which are insured by
the FDIC through the BIF or the SAIF and the debt obligations of which are rated
“A2” and “Aa” or better by Moody’s and S&P, respectively or such depository as
shall be acceptable to Moody’s and S&P, as applicable.
 
“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by FHLMC, FNMA or GNMA.
 
“Records” means all documents, books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) maintained with respect to
Eligible Mortgage Loans and the related Borrowers.
 
“Related Security” means with respect to any Eligible Mortgage Loan, all of
Seller’s right, title and interest in, to and under:
 
(i)  all security agreements, mortgages, deeds of trust, Home Equity Line
Agreements or other agreements that relate to such Eligible Mortgage Loan;
 
 
22

--------------------------------------------------------------------------------


 
 
(ii)  all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Eligible Mortgage
Loan, whether pursuant to the Eligible Mortgage Loan related to such Eligible
Mortgage Loan or otherwise, together with all financing statements signed by a
Borrower describing any collateral securing such Eligible Mortgage Loan;
 
(iii)  the assignment to Agent of all UCC financing statements covering any
collateral securing payment of such Eligible Mortgage Loan;
 
(iv)  all guarantees, indemnities, warranties, insurance (and proceeds and
premium refunds thereof) or other agreements or arrangements of any kind from
time to time supporting or securing payment of such Loan whether pursuant to the
Eligible Mortgage Loan or otherwise;
 
(v)  all Records related to such Eligible Mortgage Loan;
 
(vi)  all rights and remedies of Seller under the Custodial Agreement, together
with all financing statements filed by Seller against Seller in connection
therewith; and
 
(vii)  all proceeds of any of the foregoing.
 
“REO Disposition” means the final sale by Servicer of any REO Property.
 
“REO Disposition Proceeds” means all amounts received with respect to an REO
Disposition (net of costs related thereto) pursuant to the Servicing Agreement.
 
“REO Property” means a Mortgaged Property acquired by Servicer on behalf of
Agent through foreclosure or by deed in lieu of foreclosure, as described in the
Servicing Agreement.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA, other than a reportable event as to which provision for 30-day notice
to the PBGC would be waived under applicable regulations had the regulations in
effect on the date hereof been in effect on the date of occurrence of such
reportable event.
 
“Repurchase Date” shall have the meaning assigned thereto in Section 3(a) and
shall also include the date determined by application of Section 13.
 
“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Agent to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination.
 
“Required Principals” means (i) when Purchaser is the only Conduit Principal,
Purchaser and (ii) otherwise, two or more Bank Principals which in the aggregate
represent more than 50% of the Maximum Aggregate Purchase Price (or, if the
Commitments have been terminated, have related Conduit Principals representing
more than 50% of the aggregate outstanding Purchase Price of all Transactions).
 
 
23

--------------------------------------------------------------------------------


 
 
“SAIF” means the Savings Association Insurance Fund, or any successor thereto.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies.
 
“Scheduled Repurchase Date” shall have the meaning assigned thereto in
Section 3(a) hereof.
 
“Securities or Securitization Securities” means any note, bond or pass-through
certificate that is, directly or indirectly secured by, or represents an
interest in, any Eligible Mortgage Loan or pool of Eligible Mortgage Loans.
 
“Securitization or Securitized” means a transaction in which any Eligible
Mortgage Loan or pool of Eligible Mortgage Loans designated by Servicer or
Seller is financed through or sold to a Securitization Vehicle, which vehicle
issues Securities in the capital markets.
 
“Securitization Vehicle” means FHLMC, FNMA, GNMA or any trust, partnership,
corporation, limited liability corporation, limited liability partnership or
other state law entity that is created for the principal purpose of owning or
holding an Eligible Mortgage Loan or Eligible Mortgage Loans which are the
subject of a Securitization.
 
“Securities Account” has the meaning ascribed to such term in the Additional
Collateral Transfer Agreement.
 
“Servicer” means (i) PHH Mortgage Corporation, in such capacity, or (ii) any
other servicer approved by Agent and the Required Principals in their sole
discretion.
 
“Servicer Default” shall have the meaning assigned thereto in the Servicing
Agreement.
 
“Servicing Agreement” means that certain Amended and Restated Servicing
Agreement, dated as of the date hereof, between Servicer, Seller, Performance
Guarantor and Agent, as it may be amended, supplemented or otherwise modified
from time to time.
 
“Servicing Fee” means with respect to the services provided by Servicer pursuant
to the Servicing Agreement, a monthly servicing fee of (i) 3/8 of 1% on the
average monthly balance of Eligible Mortgage Loans (excluding HELOCs and Closed
End Second Mortgage Loans), and (ii) 0.65% on the sum of (a) the average monthly
balance of HELOCs plus (b) the average monthly balance of Closed End Second
Mortgage Loans and, in each case, held by Agent during such month.
 
“Servicing Rights” means contractual, possessory or others rights of Servicer,
Seller or any other Person whether arising under the Servicing Agreement, the
Custodial Agreement or otherwise, to administer or service a Purchased Asset or
to possess related Records.
 
 
24

--------------------------------------------------------------------------------


 
 
“Short-Term Note Rate” with respect to any Conduit Principal for any interest
period for any Transaction means (a) to the extent such Conduit Principal funds
such Transaction by issuing Short-Term Notes, the per annum rate equivalent to
the weighted average of the per annum rates paid or payable by such Conduit
Principal from time to time as interest on or otherwise in respect of such
Short-Term Notes issued by such Conduit Principal that are allocated, in whole
or in part, by the applicable agent for such Conduit Principal (on behalf of
such Conduit Principal) to fund the Transaction or maintenance of such
Transaction during such interest period as determined by such agent (on behalf
of such Conduit Principal) and reported to Agent, Sellers and Servicer, which
rates shall include and give effect to the commissions of placement agents and
dealers in respect of such Short-Term Notes, incremental carrying costs incurred
with respect to such Short-Term Notes maturing on dates other than those on
which corresponding funds are received by such Conduit Principal, and any other
costs associated with the issuance of Short-Term Notes, in each case to the
extent such commissions and other costs are allocated, in whole or in part, to
such Short-Term Notes by such agent (on behalf of such Conduit Principal);
provided, however, that if any component of such rate is a discount rate, in
calculating the “Short-Term Note Rate” for such interest period such agent shall
for such component use the rate resulting from converting such discount rate to
an interest bearing equivalent rate per annum; provided, further, that
notwithstanding anything in this Agreement or the other Transaction Documents to
the contrary, Seller agrees that any amounts payable to the Principals in
respect of interest for any interest period with respect to any Transaction
funded by such Conduit Principal at the Short-Term Note Rate shall include an
amount equal to the portion of the face amount of the outstanding Short-Term
Notes issued to fund or maintain such Transaction that corresponds to the
portion of the proceeds of such Short-Term Notes that was used to pay the
interest component of maturing Short-Term Notes issued to fund or maintain such
Transaction, to the extent that such Conduit Principal had not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Short-Term Notes (for purposes of the foregoing, the “interest
component” of Short-Term Notes equals the excess of the face amount thereof over
the net proceeds received by such Conduit Principal from the issuance of
Short-Term Notes, except that if such Short-Term Notes are issued on an
interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Short-Term Notes through maturity), or (b) any other
rate designated as the “Short-Term Note Rate” for such Conduit Principal in an
agreement or instrument pursuant to which such Person became or becomes a party
hereto as a Conduit Principal, or any other writing or agreement provided by
such Conduit Principal to Servicer and Agent from time to time.  The “Short-Term
Note Rate” for any day while an Event of Default exists shall be the Default
Rate.
 
“Short-Term Notes” means the short-term commercial paper, secured liquidity, or
extended maturity notes issued or to be issued by a Conduit Principal to fund or
maintain the Transactions.
 
“Sub-Prime Borrower” means a Borrower of nonprime credit quality or lower credit
quality.
 
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Seller.
 
 
25

--------------------------------------------------------------------------------


 
 
“Super Jumbo Loan” shall mean any mortgage loan which substantially conforms to
the Guidelines, except that the principal balance thereof exceeds the principal
balance of a mortgage loan which conforms to the Guidelines and the principal
balance thereof is greater than $1,500,000 but less than or equal to $3,000,000,
and the terms of which include other specified exceptions to the Guidelines, if
any, which are consistent with Seller’s Super Jumbo Loan underwriting
standards.  Super Jumbo Loans will not include mortgage loans made to Sub-Prime
Borrowers.
 
“Supplemental Transaction Notice” shall have the meaning assigned thereto in
Section 3(c) hereof.
 
“Surety Bond” means any limited purpose surety bond identified by a policy
number guaranteeing payment by the related insurer to the applicable Permitted
Beneficiary of any shortfalls that occur with respect to any Additional
Collateral Mortgage Loan that becomes a Defaulted Loan.
 
“Tangible Net Worth” means with respect to any Person, at any date of
determination, Consolidated Net Worth of such Person minus the aggregate book
value of all intangible assets of such Person and its Consolidated Subsidiaries
as of such date in accordance with GAAP.
 
“Termination Date” means the earliest of (i) October 27, 2008 or such later day
as mutually agreed to in writing by Seller, Agent and the Bank Principals in
accordance with Section 21 hereof, (ii) the day the purchase commitment
termination date under any Asset Purchase Agreement occurs (unless other APA
Purchaser(s) or a replacement APA Purchaser accepts such terminating APA
Purchaser’s commitment thereunder), (iii) the date determined pursuant to
Section 13 and (iv) the date that the Commitments are permanently reduced to
zero or terminated by Seller in accordance with Section 21 hereof.
 
“Terminated Loan” means each Eligible Mortgage Loan which is either (i) sold or
Securitized or (ii) prepaid in full.
 
“Transaction” has the meaning assigned thereto in Section 1 hereof.
 
“Transaction Documents” means this Agreement, the Custodial Agreement, the
Servicing Agreement, the Fee Letter, each Transaction Notice, each Daily
Servicer Report, each Supplemental Transaction Notice, the Performance Guaranty,
the Back-up Servicing Agreement and any other agreement entered into by Seller
and/or Servicer or Performance Guarantor, on the one hand, and Agent or any
Principal or any of their respective Affiliates (or Custodian on their behalf)
on the other, in connection herewith or therewith.
 
“Transaction Notice” means a written request of Seller to enter into a
Transaction, in form and substance satisfactory to Agent and each Bank Principal
and substantially in the form attached and made a part of the Daily Servicer
Report which is delivered to Agent and Custodian.
 
 
26

--------------------------------------------------------------------------------


 
“Transfer Availability Fee” shall have the meaning assigned thereto in the Fee
Letter.
 
“Transferee” has the meaning assigned thereto in Section 30 hereof.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.
 
“Uninsured Loan” means a mortgage loan that substantially conforms to the
Guidelines, except (i) the principal balance of such Eligible Mortgage Loan may
exceed the principal balance of a mortgage loan that conforms to the Guidelines,
(ii) maintenance of a PMI Policy will not be required and (iii) the mortgage
loan is not an FHA Loan, VA Loan, Landscape Loan, HELOC or Closed End Second
Mortgage Loan.
 
“Unmatured Event of Default” means any event, that, with the giving of notice or
the passage of time or both, would constitute an Event of Default.
 
“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.
 
“VA Approved Lender” means those lenders which are approved by the VA to act as
a lender in connection with the origination of VA Loans.
 
“VA Guaranty Proceeds” means the proceeds of any payment of a VA Loan Guaranty
Certificate.
 
“VA Loan” means an Eligible Mortgage Loan which is the subject of a VA Loan
Guaranty Certificate as evidenced by a VA Loan Guaranty Certificate, or an
Eligible Mortgage Loan which is a vendee loan sold by the VA.
 
“VA Loan Guaranty Certificate” means the obligation of the United States to pay
a specific percentage of an Eligible Mortgage Loan (subject to a maximum amount)
upon default of the Borrower pursuant to the Servicemen’s Readjustment Act, as
amended.
 
“VA Regulations” means regulations promulgated by the U.S. Department of
Veterans Affairs pursuant to the Servicemen’s Readjustment Act, as amended,
codified in 38 Code of Federal Regulations, and other VA issuances relating to
VA Loans, including related handbooks, circulars and notices.
 
“Wet Funded Loan” means a mortgage loan that is originated by Seller and
purchased by Agent, prior to the delivery of the Mortgage Note to the Custodian.
 
 
27

--------------------------------------------------------------------------------


 
 
“Wet Funded Loan Limitation” means at any time of determination, the aggregate
Purchase Price of all Wet Funded Loans, other than Landscape Loans, as a
percentage of Aggregate Purchase Price may not exceed 20%.
 
(b)  Capitalized terms.  Capitalized terms used but not defined in this
Agreement shall have the meanings assigned thereto in the Servicing Agreement or
the Custodial Agreement, as applicable.
 
(c)  Interpretation.  Headings are for convenience only and do not affect
interpretation.  The following rules of this subsection (c) apply unless the
context requires otherwise.  The singular includes the plural and conversely.  A
gender includes all genders.  Where a word or phrase is defined, its other
grammatical forms have a corresponding meaning.  A reference to a subsection,
Section, Annex, Exhibit or Schedule is, unless otherwise specified, a reference
to a Section of, or Annex, Exhibit or Schedule to, this Agreement.  A reference
to a party to this Agreement or another agreement or document includes the
party’s successors and permitted substitutes or assigns.  A reference to an
agreement or document is to the agreement or document as amended, modified,
novated, supplemented or replaced, except to the extent prohibited by any
Transaction Document.  A reference to legislation or to a provision of
legislation includes a modification or re-enactment of it, a legislative
provision substituted for it and a regulation or statutory instrument issued
under it.  A reference to writing includes a facsimile transmission and any
means of reproducing words in a tangible and permanently visible form.  A
reference to conduct includes, without limitation, an omission, statement or
undertaking, whether or not in writing.  An Event of Default or a Servicer
Default exists until it has been waived in writing by the appropriate Person or
Persons or has been timely cured.  The words “hereof”, “herein”, “hereunder” and
similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The term “including” is not limiting and means
“including without limitation.”  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”  This Agreement may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.  Unless the context otherwise
clearly requires, all accounting terms not expressly defined herein shall be
construed, and all financial computations required under this Agreement shall be
made, in accordance with GAAP, consistently applied.  References herein to
“fiscal year” and “fiscal quarter” refer to such fiscal periods of
Seller.  Except where otherwise provided in this Agreement, any determination,
statement or certificate by Agent or Principal or an authorized officer of Agent
or Principal or any of their Affiliates provided for in this Agreement that is
made in good faith and in the manner provided for in this Agreement shall be
conclusive and binds the parties in the absence of manifest error.  A reference
to an agreement includes a security interest, guarantee, agreement or legally
enforceable arrangement whether or not in writing.  A reference to a document
includes an agreement (as so defined) in writing or a certificate, notice,
instrument or document, or any information recorded in computer disk
form.  Where Seller or Servicer is required to provide any document to any other
Person under the terms of this Agreement, the relevant document shall be
provided in writing or printed form unless such other Person requests
otherwise.  At the request of Agent or any Bank Principal, the document shall be
provided in computer disk form or both printed and computer disk form.  This
Agreement is the result of negotiations among Agent, Principals, Servicer and
Seller, and is the product of all parties.  In the interpretation of this
Agreement, no rule of construction shall apply to disadvantage one party on the
ground that such party proposed or was involved in the preparation of any
particular provision of this Agreement or this Agreement itself.  Except where
otherwise expressly stated, Agent and any Principal may give or withhold, or
give conditionally, approvals and consents, may be satisfied or unsatisfied, and
may form opinions and make determinations at its sole and absolute
discretion.  Any requirement of good faith, discretion or judgment by Agent or
any Principal shall not be construed to require Agent or any Principal to
request or await receipt of information or documentation not immediately
available from or with respect to Seller, Servicer, or any other Person or the
Purchased Assets themselves.
 
 
28

--------------------------------------------------------------------------------


 
 
3.  ENTERING INTO TRANSACTIONS, TRANSACTION NOTICES; CONFIRMATIONS.
 
(a)  When Seller wishes to enter into a proposed Transaction it shall deliver a
Transaction Notice of such proposed Transaction together with the Daily Servicer
Report to Agent prior to 4:00 p.m. New York City time one Business Day prior to
the proposed Purchase Date.  Such Daily Servicer Report shall include a Daily
Loan Inventory for the Purchased Assets and such other information required to
be set forth therein or attached thereto.  On the terms and subject to the
conditions set forth herein, on such Purchase Date, Seller shall sell and
transfer to Agent, against the payment of the Purchase Price therefor, and Agent
shall purchase from Seller, all of Seller’s right, title and interest in the
Purchased Assets with respect to such Transaction.  On any Business Day (the
“Demand Date”), Seller may, on demand, repurchase any and all of the Purchased
Assets subject to such Transaction; provided, however, that, subject to
Section 3(c) below, Seller shall repurchase all such Purchased Assets from Agent
on the 10th day (or if such day is not a Business Day, the next Business Day) of
each month following the related Purchase Date (such day so determined for each
month, the “Scheduled Repurchase Date”, and/or, if applicable, the Demand Date
or such other date set forth in a “Supplemental Transaction Notice” pursuant to
Section 3(c) below are referred to herein as the “Repurchase Date” for such
Transaction).  In the case of a Transaction (or portion thereof) that Seller
terminates upon demand, such demand shall be made by Seller, no later than
4:00 p.m. New York City time one Business Day prior to the Business Day on which
such termination will be effective.  On each applicable Repurchase Date, the
termination of such Transaction (or portion thereof) will be effected by
transfer to Seller (or its agent) of the Purchased Assets against the payment of
the Repurchase Price therefor to Agent; provided, however, that if such
Repurchase Date is not a Scheduled Repurchase Date, the portion of such
Repurchase Price equal to the Price Differential may be paid by Seller on the
Scheduled Repurchase Date.
 
(b)  Subject to the conditions in Section 8(b), each Transaction (or portion
thereof) that has not been terminated by a repurchase by Seller on a Demand
Date, shall become subject to a new Transaction unless Agent is notified by
Seller no later than 4:00 p.m. New York City time one Business Day prior to the
then Scheduled Repurchase Date.  Notwithstanding any other provision of this
Agreement to the contrary, under  no circumstances may any Purchased Asset be
included in any Transaction (or series of Transactions) if the current
Repurchase Date for such Transaction occurs on a date that is greater than 364
days from the date such Purchased Asset first became subject to a Transaction
under this Agreement.
 
 
29

--------------------------------------------------------------------------------


 
 
(c)  In the event that Seller and Agent desire to enter into a Transaction on
terms other than as set forth in this Agreement, Seller and Agent shall execute
a “Supplemental Transaction Notice” specifying such terms prior to entering into
such Transaction.  Any such Supplemental Transaction Notice and the related
Transaction Notice in the applicable Daily Servicer Report, together with this
Agreement, shall constitute conclusive evidence of the terms agreed to between
Agent and Seller with respect to the Transaction to which the Supplemental
Transaction Notice relates.  In the event of any conflict between this Agreement
and a Supplemental Transaction Notice, the terms of the Supplemental Transaction
Notice shall control with respect to the related Transaction.
 
(d)  Unless otherwise consented to in writing by Agent and the Required
Principals, the number of Transactions with Seller in any calendar day shall not
exceed one.
 
4.  PAYMENT AND TRANSFER.  Unless otherwise agreed, all transfers of funds by
any Principal to Seller hereunder shall be in immediately available funds and
shall be remitted to the Funding Account (which shall be specified in each
related Daily Servicer Report) and all Purchased Assets transferred shall be
transferred to the Custodian pursuant to the Custodial Agreement.  All amounts
remitted to the Funding Account by or on behalf of any Principal shall be
distributed from the Funding Account in accordance with the provisions of
Section 6 hereof. Any Repurchase Price or Price Differential received by Agent
after 2:00 p.m. (New York City time) shall be applied on the next succeeding
Business Day and Seller and Servicer, as applicable, shall be obligated to pay
to Agent (in addition to, and together with, the amount of such Price
Differential and any Breakage Costs) interest on the unpaid Repurchase Price at
a rate per annum equal to the Default Rate until the Price Differential is
received in full by Agent.  All per annum fees payable under this Agreement and
the other Transaction Documents shall be calculated for the actual days elapsed
on the basis of a 360-day year.  All amounts to be paid or deposited by Seller
or Servicer under any Transaction Document shall be paid or deposited in
accordance with the terms thereof in immediately available funds no later than
2:00 p.m. (New York City time) on the day when due; if such amounts are payable
to Agent or any Principal or Principals they shall be paid to Agent or deposited
into the Funding Account and the Agent shall remit such amounts as
applicable.  Seller shall, to the extent permitted by Law, pay to Agent for the
account of each Principal upon demand of Agent, interest on all amounts not paid
or deposited when due to Agent for the account of each Principal hereunder at a
rate equal to the Default Rate.  All computations of interest hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first but excluding the last day) elapsed other than computations of
interest calculated by reference to the Base Rate which shall be calculated on
the basis of a 365- or 366- day year, as applicable.
 
5.  MARGIN MAINTENANCE.  If at any time the Aggregate Purchase Price of all
Purchased Assets of Seller subject to all Transactions shall exceed the
Aggregate Margin Value therefor (any such deficiency, a “Margin Deficit”) then
Seller shall either transfer cash to the Funding Account, or at Agent’s option
(and provided Seller has additional Eligible Mortgage Loans), transfer
additional Eligible Mortgage Loans to the Custodian, together with the Related
Security, Records, Servicing Rights and other collateral and all instruments,
chattel paper, and general intangibles comprising or related to all of the
foregoing (“Additional Purchased Assets”), so that after giving effect to the
transfer of cash or the inclusion of any such Additional Purchased Assets, no
Margin Deficit shall exist (such requirement, a “Margin Call”); provided that
if, as a result of Agent’s determination of the aggregate Collateral Value, the
Aggregate Purchase Price of all Purchased Assets of Seller subject to all
Transactions exceeds the Aggregate Margin Value by the Minimum Transfer Amount
(such event, a “Minimum Transfer Condition”) (i) Seller shall be required to
transfer cash to the Margin Call Account to cure such Margin Deficit and
(ii) Seller’s obligation to make the Margin Call shall be subject to its receipt
of notice from Agent (it being understood that if such notice is delivered to
Seller by Agent on or prior to 11:00 a.m. on any Business Day on which a Minimum
Transfer Condition exists, Seller shall pay to the Margin Call Account the
Minimum Transfer Amount prior to 5:00 p.m. on such Business Day and if such
notice is delivered after 11:00 a.m., such notice shall be deemed received on
the next succeeding Business Day and Seller shall pay to the Margin Call Account
the Minimum Transfer Amount prior to 5:00 p.m. on such Business Day).
 
 
30

--------------------------------------------------------------------------------


 
 
All amounts paid by Seller to the Margin Call Account in respect of any Margin
Deficit shall be held for the benefit of Agent and the Principals.
 
On any day on which an Event of Default shall not have occurred and be
continuing, and if no Margin Deficit exists, if the amount on deposit in the
Margin Call Account exceeds the Aggregate Purchase Price of all Purchased Assets
of Seller subject to all Transactions less the Aggregate Margin Value then, at
the request of Seller, such excess shall be withdrawn from the Margin Call
Account by the authorization of Agent and remitted to Seller.
 
If an Event of Default shall have occurred and be continuing, all amounts on
deposit in the Margin Call Account, if any, shall be withdrawn by Agent and
applied by it in reduction of the Aggregate Purchase Price and Aggregate
Unpaids.
 
6.  INCOME PAYMENTS AND COLLECTIONS.  The Seller shall cause all Collections and
other proceeds of the Collateral received by the Seller to be remitted to the
Collection Account within two (2) Business Days after the Seller’s receipt
thereof.
 
The Seller shall, on a daily basis, remit all Collections (other than Income)
then on deposit in the Collection Account to the Funding Account.
 
The Seller shall, on each Monthly Interest Payment Date, remit all Income with
respect to the related Due Period then on deposit in the Collection Account to
the Funding Account.
 
All amounts on deposit in the Funding Account, remitted by or on behalf of the
Seller shall be applied in accordance with the provisions of Annex IV hereto,
prior to giving effect to any amounts in respect of the aggregate Purchase Price
for Transactions occurring on such day.
 
7.  BACK-UP SECURITY INTEREST.  Seller, Agent and each Principal intend that the
Transactions hereunder be sales to Agent of the Purchased Assets and not loans
from Agent to Seller secured by such Purchased Assets.  However, in order to
preserve Agent’s and each Principal’s rights under this Agreement in the event
that a court or other forum recharacterizes the Transactions hereunder as other
than sales, and as security for Seller’s performance of all of its respective
Obligations, Seller hereby grants to Agent a fully perfected first priority
security interest in the following property, whether now existing or hereafter
acquired:  the Purchased Assets, the Related Security, the related Records, all
mortgage guaranties and insurance relating to such Purchased Assets (issued by
governmental agencies or otherwise) and any mortgage insurance certificate or
other document evidencing such mortgage guaranties or insurance relating to such
Purchased Assets and all claims and payments thereunder, any purchase agreements
or other agreements or contracts relating to or constituting any or all of the
foregoing, all “accounts” as defined in the Uniform Commercial Code relating to
or constituting any or all of the foregoing, all other insurance policies and
insurance proceeds relating to any Purchased Asset or the related Mortgaged
Property, any security account and all rights to Income and the rights to
enforce such payments arising from any of the Purchased Assets, the Servicing
Rights, all guarantees or other support for the Purchased Assets, all returned
or repossessed manufactured housing units relating to the mortgage loans, any
assignment of a security interest in the related manufactured housing unit, and
any and all replacements, substitutions, distributions on, or proceeds with
respect to, any of the foregoing  (collectively the “Collateral”).  Seller
agrees to execute, deliver and/or file such documents and perform such acts as
may be reasonably necessary to fully perfect Agent’s security interest created
hereby.  Furthermore, Seller hereby authorizes Agent to file financing
statements relating to the Purchased Assets without any further authorization of
Seller at its option, as it deems appropriate.  Servicer shall pay all costs for
any financing statement or statements prepared pursuant to this Section 7.
 
 
 
31

--------------------------------------------------------------------------------


 
8.  CONDITIONS PRECEDENT.
 
(a)  As conditions precedent to the initial Transaction, (i) Agent shall have
received on or before the day of such initial Transaction each of the following,
in form and substance satisfactory to Agent in its sole and absolute discretion
and (ii) the following shall be true the day of such initial Transaction:
 
(1)  Transaction Documents.  Agent shall have received this Agreement and each
of the other Transaction Documents (other than the Back-up Servicing Agreement),
each executed and delivered by a duly authorized officer of each of the parties
thereto.
 
(2)  Organizational Documents.  Agent shall have received, with copies for each
of the Principals, a certificate of the Secretary or Assistant Secretary of
Seller, Servicer and Performance Guarantor, each dated the Effective Date, and
certifying (A) that attached thereto is a true and complete copy of the
organizational documents and applicable operating agreement of such Person as in
effect on the date of such certification; (B) that attached thereto is a true
and complete copy of resolutions adopted by the board of directors of such
Person authorizing the transactions contemplated hereunder and under the other
Transaction Documents and the execution, delivery and performance in accordance
with their respective terms of this Agreement, any other Transaction Document to
which such Person is a party and any other documents required or contemplated
under any Transaction Document to which such Person is a party; and (C) as to
the incumbency and specimen signature of each officer of such Person executing
this Agreement, any other Transaction Document to which such Person is a party
or any other document delivered by it in connection herewith or therewith (such
certificate to contain a certification by another officer of such Person as to
the incumbency and signature of the officer signing the certificate referred to
in this paragraph (2)).
 
 
32

--------------------------------------------------------------------------------


 
 
(3)  Financial Statements.  Agent and the Principals shall have received and be
satisfied with the unaudited consolidated financial statements of Seller and the
unaudited balance sheet of Seller and its Consolidated Subsidiaries for June 30,
2007.
 
(4)  Opinions of Counsel.  Agent shall have received the favorable written
opinions, dated as of the Effective Date, and addressed to Agent, the Principals
and each Rating Agency, of internal counsel of Seller and of Thacher, Proffitt &
Wood, LLP, in each case in form, scope, and substance satisfactory to Agent and
each of the Principals.
 
(5)  No Material Adverse Change.  Agent shall be satisfied that no material
adverse change shall have occurred with respect to the business, assets,
operations or condition, financial or otherwise, of Seller, Servicer,
Performance Guarantor and their respective Consolidated Subsidiaries, taken as a
whole, since June 30, 2007.
 
(6)  Payment of Fees.  Agent shall be satisfied that all amounts payable to
Agent and the Principals pursuant hereto or with regard to the transactions
contemplated hereby have been or are simultaneously being paid.
 
(7)  Litigation.  No litigation shall be pending or, to the knowledge of Seller,
threatened which could reasonably be expected to have a material adverse effect
on Seller or any of its properties, or which could reasonably be expected to
materially adversely affect the ability of Seller to fulfill its obligations
hereunder or under any other Transaction Document or to otherwise materially
impair the interests of Agent or any of the Principals.
 
(8)  Officer’s Certificate.  Agent shall have received a certificate of the
chief executive officer or chief financial officer or chief accounting officer
of Seller certifying, as of the Effective Date, compliance with the conditions
set forth in Sections 8(b)(2), 8(b)(3) 8(b)(4) below.
 
(9)  Historical Data.  Agent and the Principals shall have received such
historical financial information of Seller, and pro-forma financial statements
and other financial information, as Agent or any Principal may reasonably
request.
 
(10)  UCC Search Reports.  Agent shall have received written search reports
provided to Agent by a search service acceptable to Agent, listing all effective
financing statements that name Seller as debtor or assignor and that are filed
in any applicable UCC jurisdiction and in such other jurisdictions that Agent
shall reasonably request, together with copies of such financing statements
(none of which shall cover any Purchased Assets or interests therein or proceeds
of any thereof other than those in favor of Agent), and tax and judgment lien
search reports from a Person satisfactory to Agent showing no evidence of such
lien filed against Seller.
 
 
33

--------------------------------------------------------------------------------


 
 
(11)  UCC Financing Statements.  Agent shall have received (i) acknowledgment
copies of proper financing statements (Form UCC-1 or Form UCC-3), filed on or
prior to the Effective Date or shortly thereafter, naming Seller, as debtor and
Agent as the secured party as may be necessary or, in the opinion of Agent,
desirable under the UCC to perfect Agent’s security interest in the Purchased
Assets and (ii) evidence of properly filed Uniform Commercial Code Form UCC 3
financing statements necessary to release all liens and other adverse claims of
any Person (other than Agent) in the Purchased Assets granted by any Person.
 
(12)  Establishment of Accounts.  Agent shall have received evidence
satisfactory to it that Seller has caused the Collection Account, the Funding
Account, the Escrow Account and the Margin Call Account to be established.
 
(b)  The obligation of Agent to enter into each Transaction pursuant to this
Agreement is subject to the following conditions precedent:
 
(1)  Agent or its designee shall have received on or before the day of a
Transaction with respect to such Purchased Assets (x) evidence satisfactory to
Agent that each Principal’s Pro Rata Share of the related Purchase Price for
such Transaction has been remitted to the Funding Account and (y) a Daily
Servicer Report, which includes a Transaction Notice and Daily Loan Inventory.
 
(2)  The representations and warranties set forth in this Agreement and in the
other Transaction Documents shall be true and correct on and as of such date
with the same effect as if made on and as of such date.
 
(3)  (i) Seller, Servicer and Performance Guarantor shall be in compliance with
each of the terms and provisions set forth in the Transaction Documents to be
observed or performed and no Unmatured Event of Default, Event of Default or
Servicer Default shall have occurred and be continuing on such date or after
giving effect to the Transaction to be made on such date and (ii) no unmatured
event of default shall have occurred under the Five Year Competitive Advance and
Revolving Credit Agreement, dated as of January 6, 2006, among PHH Corporation,
as Borrower, the Lenders referred to therein, Citicorp USA, Inc., as Syndication
Agent, and Bank of America, N.A., The Bank of Nova Scotia and Calyon New York
Branch, as Documentation Agents, and JPMorgan Chase Bank, N.A., as
administrative agent, as such agreement exists on the date hereof and as the
same may be further amended, modified, waived or supplemented, solely to the
extent that the Agent and the Required Principals have given their prior written
consent to such amendment, modification, wavier or supplement; provided that the
condition in clause (ii) above alone shall not prevent Transactions which, after
giving effect thereto, do not, during the continuation of an unmatured event of
default, increase the Aggregate Purchase Price beyond the Aggregate Purchase
Price as of the close of Seller’s business, on the Business Day immediately
prior to the date such unmatured event of default occurred.
 
 
34

--------------------------------------------------------------------------------


 
 
(4)  As evidenced by a certificate of Seller in form and substance satisfactory
to Agent, the then aggregate outstanding Purchase Price for all Purchased
Assets, when added to the Purchase Price for the requested Transaction, shall
not exceed the Maximum Aggregate Purchase Price.
 
(5)  The aggregate Purchase Price for the requested Transaction shall not be
less than $1,000,000 and only in multiples of $100,000 in excess thereof, unless
otherwise agreed between Seller and Agent.
 
(6)  The Termination Date shall not have occurred.
 
(7)  Agent shall have completed to its satisfaction any due diligence with
respect to Seller and the Eligible Mortgage Loans which are the subject of such
Transaction and the Principals and Agent shall have received such approvals,
opinions or other documents as any such Person shall have reasonably requested
prior to any such Transaction.
 
(8)  The following representation and warranty of Seller, Servicer and
Performance Guarantor shall be true and correct:  (A) no event, circumstance or
condition that has resulted, or could reasonably be expected to result in, a
material adverse change with respect to the business, assets, operations or
condition, financial or otherwise, of such Person and (B) no material adverse
effect shall have occurred with respect to such Person.
 
9.  RELEASE OF PURCHASED ASSETS.  Upon timely payment in full of the Repurchase
Price and all other Obligations owing with respect to a Purchased Asset, if no
Unmatured Event of Default which is capable of cure or Event of Default has
occurred and is continuing, Agent (or Custodian on its behalf) shall release
such Purchased Asset to Seller (or its designee) unless such release would give
rise to or perpetuate a Margin Deficit.
 
10.  REPRESENTATIONS AND WARRANTIES.  Seller hereby represents and warrants for
the benefit of Agent and each Principal, and shall on and as of the Purchase
Date for any Transaction and on and as of each date thereafter through and
including the related Repurchase Date be deemed to represent and warrant, that:
 
 
35

--------------------------------------------------------------------------------


 
 
(a)  Due Organization and Authority.  It is duly organized, validly existing and
in good standing under the laws of New Jersey and has all licenses necessary to
carry on its business as now being conducted and is licensed, qualified and in
good standing in each state where a Mortgaged Property is located if required to
conduct business of the type conducted by it and where the failure to be
licensed, qualified or in good standing could reasonably be expected to have a
material adverse effect, and in any event it is in compliance with the laws of
any such state to the extent necessary to ensure the enforceability of any
Eligible Mortgage Loan sold hereunder and the servicing of any such Eligible
Mortgage Loan in accordance with the terms of this Agreement, each Transaction
Document and any Transaction Notice.
 
(b)  Power and Authority.  It has the full power and authority to execute and
deliver this Agreement, each other Transaction Document and any Transaction
Notice and to perform its obligations thereunder in accordance with the terms
thereof and to consummate the Transactions and to conduct its business as
currently conducted.
 
(c)  Due Authorization.  The execution, delivery and performance of this
Agreement, each other Transaction Document and any Transaction Notice by it and
the consummation of the transactions contemplated hereby and thereby have been
duly and validly authorized by it and all requisite corporate action has been
taken by it to make this Agreement, each other Transaction Document and any
Transaction Notice valid and binding upon Seller in accordance with its terms.
 
(d)  Noncontravention.  Neither the execution and delivery of this Agreement,
any other Transaction Document or any Transaction Notice, the acquisition of
Eligible Mortgage Loans by it, the sale of Eligible Mortgage Loans to Agent or
the transactions contemplated hereby or thereby, nor the fulfillment of or
compliance with the terms and conditions of this Agreement, any other
Transaction Document or any Transaction Notice, will conflict with or result in
a breach of any of the terms, conditions or provisions of Seller’s charter or
by-laws or any material agreement or instrument to which Seller is now a party
or by which it is bound, or constitute a default or result in an acceleration
under any of the foregoing, or result in the violation in any material respect
of any applicable law, rule, regulation, order, judgment or decree to which
Seller or its property is subject, or impair the ability of Agent to realize on
the Eligible Mortgage Loans in any material respect, or impair the value of the
Eligible Mortgage Loans in any material respect, or impair in any material
respect the ability of Agent to realize the full mortgage insurance benefits
(i) of the FHA Mortgage Insurance Contract with respect to FHA Loans; (ii) of
the VA Loan Guaranty Certificate with respect to VA Loans; or (iii) other
insurance benefits accruing pursuant to this Agreement and the other Transaction
Documents, including but not limited to any PMI Policy.
 
(e)  Legal Proceeding.  There is no action, suit, proceeding or investigation
pending or to its knowledge threatened against it which, either in any one
instance or in the aggregate, may result in any material adverse change in the
business, operations, financial condition, properties or assets of Seller, or
result in any material impairment of the right or ability of Seller to carry on
its business substantially as now conducted, or in any material liability on the
part of Seller, or which would draw into question the validity of this
Agreement, any other Transaction Document or any Transaction Notice or the
Eligible Mortgage Loans or the validity of any action taken or to be taken in
connection with the obligations of Seller contemplated herein, or which would be
likely to impair materially the ability of Seller to perform under the terms of
this Agreement, any other Transaction Document or any Transaction Notice.
 
 
36

--------------------------------------------------------------------------------


 
 
(f)  Valid and Binding Obligations.  This Agreement, each other Transaction
Document and any Transaction Notice evidences the valid, binding and enforceable
obligation of Seller, except that (i) the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, receivership and other similar laws
relating to creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.
 
(g)  Financial Statements.  Seller has delivered to Agent consolidated financial
statements of PHH Corporation as to its last three complete fiscal years and any
later quarter ended more than 60 days prior to the execution of this
Agreement.  All such financial statements  fairly present the pertinent results
of operations and changes in financial position at the end of each such period
of PHH Corporation and its subsidiaries and have been prepared in accordance
with GAAP consistently applied throughout the periods involved, except as set
forth in the notes thereto.  There has been no change in the business,
operations, financial condition, properties or assets of Seller since the date
of PHH Corporation’s most recently provided financial statements that would have
a material adverse effect on its ability to perform its obligations under this
Agreement.
 
(h)  Accuracy of Information.  Neither this Agreement, any other Transaction
Document, any Transaction Notice nor any statement, report or other document
prepared by Seller or to be prepared by Seller pursuant hereto or thereto or in
connection with the transactions contemplated hereby or thereby contains any
untrue statement of a material fact relating to Seller or the Eligible Mortgage
Loans or omits to state a fact necessary to make the statements herein or
therein not materially misleading.
 
(i)  No Consents.  No consent, approval, authorization or order of any court or
governmental agency or body including, without limitation, HUD, FHA or VA, is
required for the execution, delivery and performance by it of or compliance by
it with this Agreement, any other Transaction Document or any Transaction Notice
or the sale of the Eligible Mortgage Loans, or if required, such consent,
approval or authorization has been obtained.
 
(j)  Compliance With Law, Etc.  Seller and each of its Subsidiaries are in
compliance with the requirements of all applicable laws, rules, regulations, and
orders of all governmental authorities (including, without limitation, the Real
Estate Settlement Procedures Act, as amended, the Federal Consumer Credit
Protection Act, as amended, Regulation Z of the Board of Governors of the
Federal Reserve System, as amended, laws, rules and regulations relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy and all other
consumer laws, rules and regulations applicable to the mortgage loans), except
where failure to so comply could not reasonably be expected to have a material
adverse effect, and (ii) neither Seller nor any of its Subsidiaries has failed
to obtain any licenses, permits, franchises or other governmental authorizations
necessary to the ownership of its properties or to the conduct of its business
(including, without limitation, as may be necessary in any applicable
jurisdiction in connection with the ownership of the mortgage loans), which
violation or failure to obtain could reasonably be expected to have a material
adverse effect.
 
 
37

--------------------------------------------------------------------------------


 
 
(k)  Solvency; Fraudulent Conveyance.  Seller is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to such
Transaction, Seller will not be left with an unreasonably small amount of
capital with which to engage in its business.  Seller does not intend to incur,
nor believes that it has incurred, debts beyond its ability to pay such debts as
they mature.  Seller is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
Seller or any of its assets.  The amount of consideration being received by
Seller upon the sale of the Purchased Assets to Agent constitutes reasonably
equivalent value and fair consideration for such Purchased Assets.  Seller is
not transferring any Purchased Assets with any intent to hinder, delay or
defraud any of its creditors.
 
(l)  Investment Company Compliance.  Seller and none of its Subsidiaries is not,
and no such Person will during the term of this Agreement be an “investment
company”, within the meaning of the Investment Company Act.
 
(m)  Taxes.  Seller and each of its Subsidiaries have filed or caused to be
filed all federal, provincial, state and local tax returns which are required to
be filed, and have paid or have caused to be paid all taxes as shown on said
returns or on any assessment received by them in writing, to the extent that
such taxes have become due, except to the extent that the failure to do so could
not reasonably be expected to result in a material adverse effect.  Any taxes,
fees and other governmental charges payable by Seller in connection with a
Transaction and the execution and delivery of the Transaction Documents have
been paid.
 
(n)  Additional Representations.  With respect to each mortgage loan, Seller
hereby makes all of the applicable representations and warranties set forth in
this Agreement as of the Purchase Date and the date the Mortgage Note is
delivered to the Custodian.  Further, as of each Purchase Date, Seller shall be
deemed to have represented and warranted in like manner that Seller has no
knowledge that any such representation or warranty may have ceased to be true in
a material respect as of such date, except as otherwise stated in a Transaction
Notice, any such exception to identify the applicable representation or warranty
and specify in reasonable detail the related knowledge of Seller.
 
(o)  No Broker.  Seller has not dealt with any broker, investment banker, agent
or other Person that may be entitled to any commission or compensation in
connection with the sale of any Eligible Mortgage Loans to Agent.
 
(p)  No Event of Default; No Servicer Default.  There exists no Event of Default
under this Agreement or any other Transaction Document, which default gives rise
to a right to accelerate indebtedness as referenced in this Agreement, under any
mortgage, borrowing agreement or other instrument or agreement pertaining to
indebtedness for borrowed money or to the repurchase of mortgage loans or
securities and there exists no Servicer Default.
 
 
38

--------------------------------------------------------------------------------


 
(q)  Guidelines.  The Guidelines provided to Agent and Principals are the true
and correct Guidelines.
 
(r)  Chief Executive Office; Jurisdiction of Organization.  Seller’s
organizational information as set forth on Schedule I hereto is true and
correct.
 
(s)  Location of Books and Records.  The location where Seller keep its books
and records, including all computer tapes and records relating to the Purchased
Assets is as set forth on Schedule I.
 
(t)  ERISA.  Seller and each of its Subsidiaries is in compliance with the
provisions of ERISA and the Code applicable to Plans, and the regulations and
published interpretations thereunder, if any, which are applicable to it and the
applicable laws, rules and regulations of any jurisdiction applicable to
Plans.  Neither Seller nor any of its Subsidiaries has, with respect to any
Plan, engaged in a prohibited transaction which would subject it to a tax or
penalty on prohibited transactions imposed by ERISA or Section 4975 of the
Code.  No liability to the PBGC exists, or to the best knowledge of Seller is
reasonably expected to be, incurred with respect to the Plans and there has been
no Reportable Event and no other event or condition that presents a risk of
termination of a Plan by the PBGC.  Neither Seller nor any of its Subsidiaries
has engaged in a transaction which could reasonably be expected to result in the
incurrence of liability under Section 4069 of ERISA.  As of the Effective Date,
neither Seller nor any of its Subsidiaries contributes to a Multiemployer Plan,
and no such Person has incurred any liability that could reasonably be expected
to result in a partial or complete withdrawal (as defined in Sections 4203 and
4205 of ERISA, respectively) with respect to any Multiemployer Plan.
 
(u)  No Material Adverse Change.  Since June 30, 2007, there has been no
material adverse change in the business, assets, operations or condition,
financial or otherwise, of Seller together with any of its Consolidated
Subsidiaries taken as a whole; provided that the foregoing representation is
made solely as of the Effective Date.
 
(v)  Copyrights, Patents and Other Rights.  Seller and each of its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, service marks,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Person does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a material adverse
effect.
 
(w)  Federal Reserve Regulations.  Neither Seller nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any margin stock.  No
part of the proceeds of any Purchase Price hereunder will be used by Seller,
whether immediately, incidentally or ultimately, for any purpose violative of or
inconsistent with any of the provisions of Regulation T, U or X of the Board.
 
 
39

--------------------------------------------------------------------------------


 
 
(x)  Disclosure.  As of the Effective Date, there is no fact known to Seller
which, individually or in the aggregate, could reasonably be expected to have a
material adverse effect on it or any of its Subsidiaries.
 
(y)  Environmental Liabilities.  Except with respect to any matters, that,
individually or in the aggregate, could not reasonably be expected to result in
a material adverse effect, neither Seller nor any of its Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 
(z)  Adverse Selection.  Each mortgage loan sold pursuant to a Transaction
Notice was selected from mortgage loans originated by Seller or purchased by
Seller from third parties and are Eligible Mortgage Loans which satisfy the
Eligibility Representations and any selection process employed by it was not
made in a manner so as to materially adversely affect the interests of Agent or
any Principal.
 
(aa)  Agreements.  Neither Seller nor any of its Subsidiaries is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except, to the extent disclosure is required by GAAP, as disclosed in the
financial statements described in this Agreement.  Neither Seller nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement,
instrument, or indenture which default could have a material adverse effect on
the business, operations, properties, or financial condition of such Person as a
whole.  No holder of any indebtedness of Seller or of any of its Subsidiaries
has given notice of any asserted monetary or material default thereunder.
 
(bb)  Fair Consideration.  The consideration received by Seller in connection
with each Transaction under this Agreement constitutes fair consideration and
reasonably equivalent value for the Eligible Mortgage Loans.
 
(cc)  Ability to Perform.  Seller does not believe, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant contained in
this Agreement in all material respects.  Seller is solvent and the sale of the
Eligible Mortgage Loans is not undertaken to hinder, delay or defraud any of
Seller’s creditors.
 
(dd)  Financing Treatment.  Seller has determined that the transfer of the
Eligible Mortgage Loans pursuant to this Agreement will be afforded financing
treatment for accounting and tax purposes.
 
(ee)  The Surety Bond.  The Surety Bond is in full force and effect and is a
legal, valid and binding obligation of the Surety, enforceable in accordance
with its terms, except that enforceability thereof may be limited by bankruptcy,
insolvency, moratorium, receivership and other similar laws relating to
creditors’ rights generally and the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
 
 
40

--------------------------------------------------------------------------------


 
 
(ff)  Premium Payments.  Seller agrees to make each premium required under the
Surety Bond on or prior to the date on which such premium payment is due.  No
premium payments are past due on the Surety Bond.
 
(gg)  Permitted Beneficiaries.  Each Additional Collateral Mortgage Loan is an
“Additional Collateral Mortgage Loan,” as such term is defined in the related
Surety Bond, and each of Seller, Agent and each Principal is a “Permitted
Beneficiary” of the rights of the related Approved Provider.
 
(hh)  The Additional Collateral Transfer Agreement.  The Additional Collateral
Transfer Agreement is a legal, valid and binding obligation of the related
Approved Provider, enforceable in accordance with its terms, except that
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors’ rights generally and
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.
 
(ii)  Security Interest of Seller.  Pursuant to the Additional Collateral
Transfer Agreement, with respect to each Additional Collateral Mortgage Loan,
Seller has a first-priority perfected security interest in each Securities
Account, or, if necessary to perfect a first-priority security interest in each
asset contained in such Securities Account, a perfected first-priority security
interest in each such asset contained in each Securities Account.
 
(jj)  Security Interest of Agent.  Upon the purchase of each Additional
Collateral Mortgage Loan, Agent will acquire a first-priority perfect security
interest in the related Securities Account.
 
(kk)  Representations and Warranties Regarding Individual Mortgage Loans;
Eligibility Representations.  As to each Eligible Mortgage Loan, Seller shall on
and as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to make
each of the representations and warranties set forth on Annex II hereto.
 
The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Agent and shall continue for so long as the
Purchased Assets are subject to this Agreement.  It is understood and agreed
that the representations and warranties set forth in this Agreement (including
Annex II) shall survive the sale of the Eligible Mortgage Loans to Agent and the
delivery of the Loan Documents to Servicer and delivery of the Mortgage Notes to
the Custodian and shall inure to the benefit of Agent and each Principal
notwithstanding any restrictive or qualified endorsement on any Mortgage Note or
Assignment of Mortgage or the examination or failure to examine any Mortgage
Note.
 
11.  COVENANTS OF SELLER.  Seller hereby covenants with Agent and each Principal
as follows:
 
 
41

--------------------------------------------------------------------------------


 
 
(a)  Defense of Title.  Seller warrants and will defend the right, title and
interest of Agent and each Principal in and to all Purchased Assets against all
adverse claims and demands.
 
(b)  No Amendment or Compromise.  Without Agent’s prior written consent and the
prior written consent of the Required Principals, neither Seller nor any Person
acting on Seller’s behalf shall amend, supplement or modify, or waive any term
or condition of, or settle or compromise any claim in respect of, any item of
the Purchased Assets, any related rights or any of the Transaction Documents;
provided that any such party may amend, supplement or modify a mortgage loan if
such amendment, supplement or modification does not affect the amount or timing
of any payment of principal or interest, extend its scheduled maturity date,
modify its interest rate, or constitute a cancellation or discharge of its
outstanding principal balance and does not materially and adversely affect the
security afforded by the real property, finishings, fixtures, or equipment
securing the mortgage loan and any such party may amend, supplement or modify a
mortgage loan in the ordinary course of business to correct errors; provided,
further, that, any such amendments shall be done in accordance with all
applicable law and shall not result in a material adverse effect.
 
(c)  No Assignment.  Except as permitted herein and in the other Transaction
Documents, neither Seller nor any Person acting on its behalf shall sell,
assign, transfer or otherwise dispose of, or grant any option with respect to,
or pledge, hypothecate or grant a security interest in or lien on or otherwise
encumber (except pursuant to the Transaction Documents), any of the Purchased
Assets or any interest therein.
 
(d)  Preservation of Purchased Assets:  Value.  Seller shall (and shall cause
Servicer to) do all things necessary to preserve the Purchased Assets so that
each Purchased Asset remains subject to a first priority perfected security
interest hereunder.  Without limiting the foregoing, Seller will comply with all
rules, regulations and other laws of any Official Body applicable to Seller
relating to the Purchased Assets and cause the Purchased Assets to comply with
all applicable rules, regulations and other laws of any such Official
Body.  Seller will not allow any default for which Seller is responsible to
occur under any Purchased Assets or any Transaction Documents.
 
(e)  Financial Statements; Accountants’ Reports; Other Information.  Seller
shall keep or cause to be kept in reasonable detail books and records of account
of its assets and business and shall clearly reflect Agent’s interest in the
Purchased Assets.
 
(f)  Notice of Material Events.  Seller shall promptly, upon the earlier of its
knowledge or notice thereof, inform Agent and each Principal in writing of any
of the following:
 
i.           any Unmatured Event of Default or Event of Default under any
Transaction Document or any Servicer Default;
 
ii.           any material change in the insurance coverage required of Seller
or any other Person pursuant to any Transaction Document, with copy of evidence
of same attached;
 
 
42

--------------------------------------------------------------------------------


 
 
iii.           any material dispute, litigation, investigation (which shall not
include request for information), proceeding or suspension between Seller, on
the one hand, and any Official Body or any other Person as to which there is a
reasonable likelihood of an adverse determination that would result in a
material adverse effect;
 
iv.           any material change in accounting policies or financial reporting
practices of Seller; and
 
v.           the occurrence of any material employment dispute that is
reasonably likely to result in a material adverse effect and a description of
the strategy for resolving it.
 
(g)  Licenses.  Seller shall maintain its qualifications to do business and all
licenses necessary to perform its obligations hereunder.
 
(h)  No Withholdings for Taxes.  Any payments made by Seller to Agent or any
Principal shall be free and clear of, and without deduction or withholding for,
any taxes; provided, however, that if Seller shall be required by law to deduct
or withhold any taxes from any sums payable to Agent or any Principal then
Seller shall (A) make such deductions or withholdings and pay such amounts to
the relevant authority in accordance with Law, (B) pay to Agent or any Principal
the sum that would have been payable had such deduction or withholding not been
made, and (C) at the time the Price Differential is paid, pay to Agent or any
Principal all additional amounts as specified by Agent or any Principal to
preserve the after-tax yield Agent or any Principal would have received if such
tax had not been imposed.  This provision does not apply to income taxes payable
by Agent or any Principal on its taxable income.
 
(i)  Nature of Business.  Seller shall not make any material change in the
nature of its business as conducted on the date hereof.  Seller shall manage its
business substantially in accordance with current industry practices.
 
(j)  Fees.  Seller agrees to pay to Agent for its own account and for the
account of the Principals on or prior to the Effective Date and on any other
date as provided therein, all of the Fees set forth in the Fee Letter, in
accordance with the terms thereof.
 
(k)  Other Fees and Expenses.  Seller shall pay all reasonable out-of-pocket
expenses incurred by Agent and any Principal to consummate the transactions
contemplated by this Agreement and the other Transaction Documents, including
any necessary due diligence expenses and reasonable attorney’s fees.  Seller
shall pay any reasonable legal fees for any subsequent amendments or waivers to
this Agreement, the Transaction Documents or related documents.  Seller shall
pay ongoing custodial and bank fees and expenses and any other ongoing fees and
expenses under any Transaction Document.
 
(l)  No Adverse Claims.  There are no adverse claims with respect to the
Purchased Assets.
 
 
43

--------------------------------------------------------------------------------


 
 
(m)  Further Assurances; Change in Name or Jurisdiction of Origination,
etc.  Seller hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that Agent or any Principal may reasonably request, to perfect,
protect or more fully evidence the purchases made under this Agreement and/or
security interest granted pursuant to this Agreement, or to enable Agent or the
Principals to exercise and enforce their respective rights and remedies under
this Agreement.  Without limiting the foregoing, Seller hereby authorizes, and
will, upon the request of Agent, at its own expense, execute (if necessary) and
file such financing or continuation statements (including fixture filings), or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable, or that Agent or any Principal may reasonably request,
to perfect, protect or evidence such purchases.  Seller authorizes Agent to file
financing or continuation statements, and amendments thereto and assignments
thereof, relating to any of the Purchased Assets without the signature of such
Person.  A photocopy or other reproduction of this Agreement shall be sufficient
as a financing statement where permitted by law.  Seller shall at all times be
organized under the laws of the State of its organization at the date hereof and
shall not take any action to change its jurisdiction of organization.  Seller
will not change its name, location, identity or corporate structure unless
(x) Agent shall have received at least thirty (30) days’ advance written notice
of such change, (y) Seller, at its own expense, shall have taken all action
necessary or appropriate to perfect or maintain the perfection of the purchases
(including, without limitation, the filing of all financing statements and the
taking of such other action as Agent or any Principal may request in connection
with such change or relocation), and (z) if requested by Agent or any Principal,
Seller shall cause to be delivered to Agent and each Principal, an opinion, in
form and substance satisfactory to Agent and each Principal as to such UCC
matters a such Person may request at such time.
 
(n)  Taxes.  Seller shall duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all federal, state or local
taxes, assessments, levies and other governmental charges, imposed upon it or
any of its Subsidiaries or their respective properties, sales and activities, or
any part thereof, or upon the income or profits therefrom, as well as all claims
for labor, materials, or supplies which if unpaid could reasonably be expected
to result in a material adverse effect; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if such
Person shall have set aside on its books reserves (the presentation of which is
segregated to the extent required by GAAP) adequate with respect thereto if
reserves shall be deemed necessary by such Person in accordance with GAAP; and
provided, further, that such Person will pay all such taxes, assessments, levies
or other governmental charges forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor (unless the same
is fully bonded or otherwise effectively stayed).
 
(o)  Corporate Existence; Compliance with Statutes.  Seller shall do or cause to
be done all things necessary to remain duly organized and validly existing in
good standing under the laws of its jurisdictions of incorporation and in good
standing to operate as a foreign corporation with power and authority to own its
properties and to conduct its business, in all jurisdictions where the nature of
its business so requires it and where a failure to be in good standing as a
foreign corporation could reasonably be expected to have a material adverse
effect and to preserve, renew and keep in full force and effect its corporate
existence, rights, licenses, permits and franchises and comply, except where
failure to comply, either individually or in the aggregate, could not reasonably
be expected to result in a material adverse effect, with all provisions of Law,
and all applicable restrictions imposed by any Official Body, and all state and
provincial laws and regulations of similar import.
 
 
44

--------------------------------------------------------------------------------


 
 
(p)  Insurance.  Seller shall maintain with good and reputable insurers
insurance in such amounts and against such risks as are customarily insured
against by companies in similar businesses; providedhowever, that (a) workmen’s
compensation insurance or similar coverage may be effected with respect to its
operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction and (b) such insurance may contain
self-insurance retention and deductible levels consistent as such insurance is
usually carried by companies of established reputation and comparable size.
 
(q)  ERISA Compliance and Reports.  Seller shall furnish to Agent and each
Principal (a) as soon as possible, and in any event within 30 days after any of
its executive officers (as defined in Regulation C under the Securities Act of
1933, as amended) knows that (i) any Reportable Event with respect to any Plan
has occurred, a statement of the chief financial officer of such Person, setting
forth details as to such Reportable Event and the action which it proposes to
take with respect thereto, together with a copy of the notice, if any, required
to be filed by such Person or any of its Subsidiaries of such Reportable Event
with the PBGC or (ii) an accumulated funding deficiency has been incurred or an
application has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard or an extension of any amortization
period under Section 412 of the Code with respect to a Plan, a Plan has been or
is proposed to be terminated in a “distress termination” (as defined in
Section 4041(c) of ERISA), proceedings have been instituted to terminate a Plan
or a Multiemployer Plan, a proceeding has been instituted to collect a
delinquent contribution to a Plan or a Multiemployer Plan, or either such Person
or any of its Subsidiaries will incur any liability (including any contingent or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063 or 4064 of ERISA or the withdrawal or partial
withdrawal from a Multiemployer Plan under Section 4201 or 4204 of ERISA, a
statement of the chief financial officer of such Person, setting forth details
as to such event and the action it proposes to take with respect thereto,
(b) promptly upon the reasonable request of Agent, copies of each annual and
other report with respect to each Plan and (c) promptly after receipt thereof, a
copy of any notice such Person or any of its Subsidiaries may receive from the
PBGC relating to the PBGC’s intention to terminate any Plan or to appoint a
trustee to administer any Plan.
 
(r)  Maintenance of Properties; Title to Properties.  Seller shall (i) keep its
properties which are material to its business in good repair, working order and
condition consistent with companies of established reputation and comparable
size and (ii) maintain good title or valid leasehold interests to each of the
properties and assets reflected on its balance sheets, except for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes,
and all such properties and assets will be free and clear of Liens.
 
(s)  Compliance with Laws, and Credit Policy, Etc.  Seller shall comply in all
material respects with all applicable laws, rules, regulations and orders of all
governmental authorities (including those which relate to the mortgage loans)
and all Guidelines, applicable rules, regulations and orders of each Agency and
shall comply in all material respects with the Credit Policy in regard to each
mortgage loan.
 
 
45

--------------------------------------------------------------------------------


 
 
(t)  Compliance with Regulations.  All required financial statements,
information and reports delivered by Seller pursuant to this Agreement shall be
prepared in accordance with GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.
 
(u)  Negative Covenants.  Seller, for so long as this Agreement shall be in
effect or any amount shall remain outstanding or unpaid under this Agreement or
any other Transaction Document, unless Agent and the Required Principals shall
otherwise consent in writing, agrees that it will not directly or indirectly,
 
(v)  Limitations on Liens.  Create, incur, assume, or suffer to exist, or permit
any Subsidiary to create, incur, assume or suffer to exist, any Lien on any
Purchased Asset.
 
(w)  No Amendments to Credit Policy; Transaction Documents, Etc.  Make or permit
any Subsidiary to make any change to the Credit Policy which change could
reasonably be expected to have a material adverse effect, or otherwise
materially and adversely affect the collectibility of and/or amount collected on
the mortgage loans; amend, modify, supplement or waive or permit any Subsidiary
to amend modify, supplement or waive any provision of any Transaction Document
or any other Contractual Obligation or enter into any new Contractual Obligation
or make any prepayment in respect of any subordinated Indebtedness.
 
(x)  No Change in Account Banks; Deposits.  (a) Add or terminate (or permit any
other Person to add or terminate) any bank maintaining the Collection Account,
the Funding Account or the Margin Call Account as of the Effective Date or make
any change in its instructions regarding payments to be made any such bank,
unless (A) Agent shall have received duly executed counterparts of a Blocked
Account Control Agreement, with each new account bank, and copies of such
instructions (which shall be in form and substance acceptable to Agent) and
(B) Agent previously shall have consented in writing to such addition or
termination, which consent shall not be unreasonably withheld, delayed or
conditioned.  (b) Deposit or otherwise credit, or cause or permit to be so
deposited or credited by any other Person, to the Collection Account, the
Funding Account or the Margin Call Account, cash or cash proceeds other than
Income with respect to the related Purchased Assets, Collections with respect to
the mortgage loans or other proceeds of the Collateral.
 
(y)  Delivery of Mortgage Note.  Seller shall deliver each Mortgage Note,
including Mortgage Notes on Wet Funded Loans, to the Custodian as soon as
practicable, but in any event within 10 calendar days of the purchase (or if
such 10th calendar day is not a Business Day, then on the immediately succeeding
Business Day) and, if any Mortgage Note is not delivered within 10 calendar days
of the purchase (or if such 10th calendar day is not a Business Day, then on the
immediately succeeding Business Day), it shall be repurchased on such 10th
calendar day (or if such 10th calendar day is not a Business Day, then on the
immediately succeeding Business Day) by Seller at the Repurchase Price.
 
 
46

--------------------------------------------------------------------------------


 
 
(z)  Assignment.  Seller shall assign to Agent all right, title and interest of
Seller under the Additional Collateral Transfer Agreement with respect to
Additional Collateral Mortgage Loans transferred.
 
(aa)  Changes in Origination and Underwriting Criteria.  Seller shall inform
Agent, each Bank Principal and each rating agency rating any outstanding
Short-Term Notes of any material changes (as determined by Seller) in its
origination and underwriting practices and guidelines with respect to the
mortgage loans.
 
(bb)  Funding Future Advances.  Seller will be obligated to, and will fulfill
its obligation to, make any future advance for any HELOC pursuant to the related
Home Equity Line Agreement.
 
(cc)  Eligibility Criteria, the Portfolio Criteria and Limitations.  As of any
date of determination, the Eligible Mortgage Loans in the aggregate shall
satisfy the Eligibility Criteria, the Portfolio Criteria, the Portfolio Aging
Limitations and the Wet Funded Loan Limitation.
 
12.  REPURCHASE TRANSACTIONS.  A Principal may, in its sole and absolute
discretion, engage in repurchase transactions with the Purchased Assets or
otherwise pledge, hypothecate, assign, transfer or otherwise convey the
Purchased Assets with a counterparty of such Principal’s choice, in all cases
subject to the obligation to reconvey the Purchased Assets (and not substitutes
therefor) on the Repurchase Date.  In the event a Principal engages in a
repurchase transaction with any of the Purchased Assets or otherwise pledges,
hypothecates, assigns, transfers or otherwise conveys any of the Purchased
Assets, such Principal shall have the right to assign to the applicable
counterparty any of the applicable representations or warranties set forth
herein and the remedies for breach thereof, as they relate to the Purchased
Assets that are subject to such repurchase transaction.
 
13.  EVENTS OF DEFAULT.  Upon the occurrence and continuance of any of the
following conditions, Agent (on behalf of the Principals) shall have the right
subject to the consent of the Required Principals to notify Seller that Agent
has determined to sell the Purchased Assets (on behalf of the Principals) (each,
an “Event of Default”):
 
(a)  (i) Seller fails to transfer the Purchased Assets to Agent on the
applicable Purchase Date (provided Agent has tendered the related Purchase
Price), (ii) Seller fails to make any payment (whether in respect of principal,
interest, fees or other amounts) payable by it hereunder or under any other
Transaction Document, when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, and such default shall continue unremedied
for 2 Business Days after the earlier of such Person’s knowledge or receipt of
notice thereof, (iii) Seller fails to repurchase the Purchased Assets on the
applicable Repurchase Date or fails to perform any of its obligations under
Section 5 and such failure continues unremedied for 2 Business Days after the
earlier of its knowledge or receipt of notice thereof, (iv) any of the Portfolio
Criteria shall not be satisfied, and Seller fails to repurchase Purchased Assets
such that such failure continues unremedied for 2 Business Days after the
earlier of Seller’s knowledge or receipt of notice thereof, (v) any Eligible
Mortgage Loan that ceases to satisfy the Eligibility Criteria shall fail to be
repurchased by Seller within two (2) Business Days after the earlier of Seller’s
knowledge or notice of such failure, (vi) any noncompliance with the Portfolio
Aging Limitations, and Seller fails to repurchase Purchased Assets such that
such non-compliance continues unremedied for two (2) Business Days after the
earlier of Seller’s knowledge or notice thereof, or (vii) a Margin Deficit shall
continue unremedied for 2 Business Days after the earlier of the Seller’s
knowledge or receipt of notice thereof (it being understood that solely for the
purposes of this clause (vii), notice or knowledge of a report actually received
by the Seller pursuant to Section 2 of the Custodial Agreement shall be deemed
to have occurred at 9.a.m. Eastern time on the Business Day immediately
following the actual day such report way received);
 
 
47

--------------------------------------------------------------------------------


 
 
(b)  Seller shall fail to (i) observe or perform any covenant, condition or
agreement contained in Section 11(f)(i), 11(o), 11(s) of this Agreement and such
failure shall continue unremedied for 2 Business Days after the earlier of such
Person’s knowledge or notice thereof, (ii) observe or perform any covenant
contained in Section 11(u) or (iii) observe or perform any other covenant,
condition or agreement to be observed or performed pursuant to the terms of this
Agreement or any other Transaction Document and such default shall continue
unremedied for thirty (30) days after the earlier of such Person’s knowledge or
receipt of notice thereof;
 
(c)  any representation or warranty made or deemed made by Seller or Performance
Guarantor in this Agreement or any other Transaction Document or in connection
herewith or therewith or with the purchases hereunder, or any statement or
representation made in any report, financial statement, certificate or other
document furnished by or on behalf of Seller, Performance Guarantor or any of
their respective Subsidiaries to Agent, any Principal or the Custodian under or
in connection with this Agreement or any other Transaction Document, shall prove
to have been false or misleading in any material respect when made or delivered
and, solely to the extent capable of cure, such inaccuracy continues unremedied
for 2 Business Days after the earlier of such Person’s knowledge or receipt of
notice thereof;
 
(d)  (i) Seller, Performance Guarantor or any of their respective Subsidiaries
shall fail to (x) pay any Indebtedness or Interest Rate Protection Agreements
where the amount or amounts of such Indebtedness or Interest Rate Protection
Agreement exceeds $50,000,000 (or its equivalent thereof in any other currency)
in the aggregate; or (y) perform any other term, provision or condition with
respect to any Indebtedness or Interest Rate Protection Agreements of greater
than $50,000,000 (or its equivalent thereof in any other currency), which
failure results in such Indebtedness becoming due prior to the scheduled date of
maturity thereof or enables or permits the holder or holders of such
Indebtedness or any trustee or agent on its or their behalf to cause such
Indebtedness to become due, or to require the prepayment (other than by a
regularly scheduled payment), repurchase, redemption or defeasance thereof,
prior to the scheduled date of maturity thereof; or (ii) any other circumstance
shall arise (other than the mere passage of time) by reason of which Seller,
Performance Guarantor or any of their respective Subsidiaries is required to
redeem or repurchase, or offer to holders the opportunity to have redeemed or
repurchased, any such Indebtedness or Interest Rate Protection Agreement where
the amount or amounts of such Indebtedness or Interest Rate Protection Agreement
exceeds $50,000,000 (or its equivalent thereof in any other currency) in the
aggregate;
 
 
48

--------------------------------------------------------------------------------


 
 
(e)  any involuntary case, proceeding or other action against Seller,
Performance Guarantor or any of their respective Subsidiaries shall be commenced
seeking to have an order for relief entered against it as debtor or to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property and such case,
proceeding or other action shall continue undismissed, or unstayed and in
effect, for a period of 60 days; or an order for relief in respect of such
Person shall be entered in an involuntary case or proceeding under any law
relating to bankruptcy, insolvency, reorganization or relief of creditors or
other similar laws now or hereafter in effect;
 
(f)  Seller, Performance Guarantor or any of their respective Subsidiaries shall
generally not pay its debts as they become due or shall admit in writing its
inability to pay its debts, or shall make a general assignment for the benefit
of creditors; or Seller, Performance Guarantor or any of their respective
Subsidiaries shall commence any case, proceeding or other action seeking to have
an order for relief entered on its behalf as debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property or shall file an
answer or other pleading in any such case, proceeding or other action admitting
the material allegations of any petition, complaint or similar pleading filed
against it or consenting to the relief sought therein; or Seller, Performance
Guarantor or any of their respective Subsidiaries shall take any action to
authorize any of the foregoing; or a senior officer of Seller or Performance
Guarantor shall admit in writing its inability to, or intention not to, perform
any of its respective Obligations;
 
(g)  Seller, Performance Guarantor or any of their respective Subsidiaries shall
fail to satisfy the terms of any final, non-appealable judgment(s) for the
payment of money in excess of $25,000,000 (or its equivalent thereof in any
other currency) rendered against Seller, Performance Guarantor or any of their
respective Subsidiaries;
 
(h)  any Official Body or any person, agency or entity acting or reasonably
purporting to act under governmental authority shall have taken any action
reasonably likely to result in a condemnation, seizure or appropriation, or
assumption of custody or control of, all or any substantial part of the property
of Seller, Performance Guarantor or any of their respective Subsidiaries, or
shall have taken any action reasonably likely to displace the management of
Seller, Performance Guarantor or any their respective Subsidiaries or reasonably
likely to curtail its authority in the conduct of a material portion of the
business of Seller, Performance Guarantor or any of their respective
Subsidiaries, or takes any action in the nature of enforcement reasonably likely
to remove, limit or restrict the approval of Seller, Performance Guarantor or
any of their respective Subsidiaries as an issuer, buyer or a seller of mortgage
loans or securities backed thereby;
 
(i)  an event of default (as defined in the credit agreement referred to in this
clause) shall have occurred under the Five Year Competitive Advance and
Revolving Credit Agreement, dated as of January 6, 2006, among PHH Corporation,
as Borrower, the Lenders referred to therein, Citicorp USA, Inc., as Syndication
Agent, and Bank of America, N.A., The Bank of Nova Scotia and Calyon New York
Branch, as Documentation Agents, and JPMorgan Chase Bank, N.A., as
administrative agent, as such agreement exists on the date hereof and as the
same may be further amended, modified, waived or supplemented, solely to the
extent that the Agent and the Required Principals have given their prior written
consent to such amendment, modification, waiver or supplement;
 
 
49

--------------------------------------------------------------------------------


 
 
(j)  failure of Seller or Servicer to remit to the Funding Account for the
benefit of the Principals not later than 2 Business Days after the sale or
Securitization of any Eligible Mortgage Loans the proceeds of any such sale or
Securitization;
 
(k)  failure of Servicer to remit (within the applicable grace period, if any)
to the Collection Account, the Funding Account or the Margin Call Account any
amounts when such amounts are required to be so remitted;
 
(l)  the occurrence of a Change in Control;
 
(m)  failure of Seller to make any required Margin Call or pay any Minimum
Transfer Amount as required by Section 5 hereof or failure of Seller or Servicer
to apply Collections in accordance with Section 5 or Section 6 hereof;
 
(n)  the audited annual financial statements or the notes thereto or other
opinions or conclusions stated therein shall be qualified or limited by
reference to the status of Seller or Performance Guarantor as a “going concern”
or a reference of similar import;
 
(o)  Seller shall become subject to regulation under the Investment Company Act;
 
(p)  a Servicer Default shall have occurred and be continuing;
 
(q)  a Daily Servicer Report shall fail to be delivered as and when required,
and such failure shall continue unremedied for 1 Business Day;
 
(r)  [Reserved];
 
(s)  (x) any Transaction Document, any Purchased Asset, or any lien or security
interest granted hereunder or thereunder, shall (except in accordance with its
terms), in whole or in part, terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of Seller or Seller shall,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability or (y) any security interest securing the
Purchased Assets shall, in whole or in part, cease to be a perfected first
priority security interest in favor of Agent and, in the case of this clause (y)
such failure shall continue unremedied for 2 Business Days after the earlier of
Seller’s knowledge or receipt of notice thereof;
 
(t)  [Reserved];
 
(u)  [Reserved]; or
 
 
50

--------------------------------------------------------------------------------


 
 
(v)  if Seller assigns or attempts to assign this Agreement or any other
Transaction Document or any rights or obligations hereunder or thereunder
without first obtaining the specific written consent of Agent or the granting by
Seller of any security interest, lien or other encumbrances on any Purchased
Assets or on the Collection Account, the Funding Account, the Margin Call
Account or any of the other collateral referred to in Section 7 to any person
other than Agent.
 
Upon the occurrence of an Event of Default, Seller will no longer be permitted
to sell and Agent (on behalf of the Principals) will no longer be permitted to
purchase additional Eligible Mortgage Loans and principal and interest payments
on Eligible Mortgage Loans and principal proceeds of sales and Securitizations
of Eligible Mortgage Loans will be remitted to the Funding Account for
application in accordance with Section 6 hereof.
 
Additionally, Agent, at its option (which option shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default pursuant to
Section 13(e) or (f) hereof), shall have any or all of the following rights and
remedies, which may (or at the direction of the Required Principals, shall) be
exercised by Agent:
 
(a)  The Termination Date and the Repurchase Date for each Transaction hereunder
shall be deemed immediately to occur.
 
(b)  Seller’s obligations hereunder to repurchase all Purchased Assets subject
to a Transaction with Seller at the Repurchase Price therefor on the Repurchase
Date in such Transactions shall thereupon become immediately due and payable;
Seller shall immediately deliver to Agent or its designee any and all original
papers, records and files relating to the Purchased Assets subject to such
Transaction then in Seller’s possession and/or control; and all right, title and
interest in and entitlement to such Purchased Assets and Servicing Rights
thereon shall be deemed transferred to Agent or its designee.
 
In addition to its repurchase obligation, Seller shall indemnify Agent and each
Principal and hold them harmless against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and other costs and expenses resulting from any claim, demand, defense or
assertion based on or grounded upon, or resulting from, a breach of the
representations and warranties contained in this Agreement.  It is understood
and agreed that the obligations of Seller to cure or repurchase an Eligible
Mortgage Loan and to indemnify Agent and each Principal constitute the sole
remedies of Agent and each Principal respecting a breach of the foregoing
representations and warranties.
 
Agent may sell, on or following the Business Day following the date on which the
Repurchase Price became due and payable pursuant to Section 13(b) without notice
or demand of any kind, at a public or private sale and at such price or prices
as Agent may reasonably deem satisfactory any or all Purchased Assets.  The
proceeds of any disposition of Purchased Assets shall be applied first to the
reasonable costs and expenses incurred by Agent in connection with or as a
result of an Event of Default; second to the aggregate Repurchase Prices; and
third to all other Obligations.
 
 
51

--------------------------------------------------------------------------------


 
 
The parties recognize that it may not be possible to purchase or sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid.  In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the underlying Purchased Assets does
not require a public purchase or sale and that a good faith private purchase or
sale shall be deemed to have been made in a commercially reasonable
manner.  Accordingly, Agent may elect the time and manner of liquidating any
Purchased Asset and nothing contained herein shall obligate Agent to liquidate
any Purchased Asset on the occurrence of an Event of Default or to liquidate all
Purchased Assets in the same manner or on the same Business Day or constitute a
waiver of any right or remedy of Agent.  Notwithstanding the foregoing, the
parties to this Agreement agree that the Transactions have been entered into in
consideration of and in reliance upon the fact that all Transactions hereunder
constitute a single business and contractual obligation and that each
Transaction has been entered into in consideration of the other Transactions.
 
In addition to its rights hereunder, upon the occurrence and during the
continuation of an Event of Default, Agent shall have the right to proceed
against Seller’s assets which may be in the possession of Agent, any Principal,
any Principal’s Affiliate or designee (including, without limitation, the
Custodian), including the right to liquidate such assets and to set-off the
proceeds against monies owed by Seller to Agent pursuant to this
Agreement.  Agent may set off cash, the proceeds of the liquidation of the
Purchased Assets, any other collateral or its proceeds and all other sums or
obligations owed by Agent to Seller against all of Seller’s Obligations to
Agent, whether under this Agreement, under a Transaction, or under any other
agreement between the parties, or otherwise, whether or not such Obligations are
then due, without prejudice to Agent’s right to recover any deficiency.
 
Upon the occurrence and during the continuation of an Event of Default, Agent
shall have the right to obtain physical possession of the Records and all other
files of Seller relating to the Purchased Assets and all documents relating to
the Purchased Assets which are then or may thereafter come into the possession
of Seller or any third party acting for Seller and Seller shall deliver (or
cause to be delivered) to Agent such assignments as Agent shall request.
 
Upon the occurrence and during the continuation of an Event of Default, Agent
may direct Servicer to take such action consistent with the Transaction
Documents with respect to the Purchased Assets as Agent determines appropriate.
 
Seller shall be liable to Agent for the amount of all expenses (plus interest
thereon at a rate equal to the Default Rate), and Breakage Costs and all costs
and expenses incurred in connection with hedging or covering transactions
related to the Purchased Assets.
 
Seller shall, within 2 Business Days of receipt thereof, cause all sums received
by it with respect to the Purchased Assets to be remitted to the Collection
Account.
 
Agent shall without regard to the adequacy of the security for the Obligations,
be entitled to the appointment of a receiver by any court having jurisdiction,
without notice, to take possession of and protect, collect, manage, liquidate,
and sell the Purchased Assets and any other collateral or any portion thereof,
collect the payments due with respect to the Purchased Assets and any other
collateral or any portion thereof, and do anything that Agent is authorized
hereunder to do.  Seller shall pay all costs and expenses incurred by Agent in
connection with the appointment and activities of such receiver.
 
 
52

--------------------------------------------------------------------------------


 
 
Agent may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right such Person might otherwise have to require Agent to enforce
its rights by judicial process.  Seller also waives, to the extent permitted by
law, any defense such Person might otherwise have to the Obligations, arising
from use of nonjudicial process, enforcement and sale of all or any portion of
the Purchased Assets and any other collateral or from any other election of
remedies.  Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.
 
In addition to all the rights and remedies specifically provided herein, Agent
shall have all other rights and remedies provided by applicable federal, state,
foreign, and local laws, whether existing at law, in equity or by statute,
including without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.
 
Upon the occurrence of an Event of Default, Agent shall have, except as
otherwise expressly provided in this Agreement, the right to exercise any of its
rights and/or remedies without presentment, demand, protest or further notice of
any kind other than as expressly set forth herein, all of which are hereby
expressly waived by Seller.
 
14.  DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE.  No failure on the part of Agent
or any Principal to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by Agent or any Principal of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  All rights and remedies of Agent and Principals
provided for herein are cumulative and in addition to any and all other rights
and remedies provided by law, the Transaction Documents and the other
instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Agent or any Principal to exercise
any of its rights under any other related document.  Agent may exercise at any
time after the occurrence and during the continuation of an Event of Default one
or more remedies, as it so desires, and may thereafter at any time and from time
to time exercise any other remedy or remedies.
 
15.  USE OF EMPLOYEE PLAN ASSETS.  No assets of an employee benefit plan subject
to any provision of ERISA shall be used by any party hereto in a Transaction.
 
16.  EXPENSES; INDEMNITY.
 
(a)  Seller agrees, upon receipt of a written invoice, to pay or cause to be
paid, and to save each Principal and Agent harmless against liability for the
payment of, all reasonable out-of-pocket expenses (including, without
limitation, attorneys’, accountant’s and other third parties’ fees and expenses,
any rating agency fees, any filing fees and expenses incurred by officers or
employees of each Principal and Agent, but excluding salaries and similar
overhead costs of each Principal and Agent which are incurred notwithstanding
the execution and performance of this Agreement) incurred by or on behalf of any
Principal and Agent (i) in connection with the negotiation, execution, delivery
and preparation of the Transaction Documents and the transactions contemplated
by or undertaken pursuant to or in connection herewith or therewith (including,
without limitation, the perfection or protection of the Eligible Mortgage Loans)
and (ii) from time to time (a) relating to any requested amendments, waivers or
consents under the Transaction Documents requested by Seller, (b) arising in
connection with the Principals’ or Agent’s or their enforcement or preservation
of their respective rights (including, without limitation, the perfection and
protection of the Eligible Mortgage Loans) under the Transaction Documents, or
(c) arising in connection with any audit, dispute, disagreement, litigation or
preparation for litigation involving the Transaction Documents, which audit,
dispute, disagreement, litigation or preparation for litigation directly results
from Seller’s failure to comply with Seller’s obligations (as Seller or
Servicer) under the Transaction Documents (collectively, the “Transaction
Costs”).
 
 
53

--------------------------------------------------------------------------------


 
 
(b)  Without limiting any other rights which Agent or the Principals may have
hereunder or under applicable law, Seller hereby agrees to indemnify each
Principal, Agent and the APA Purchasers and any successors and permitted assigns
and their respective officers, directors and employees (collectively,
“Indemnified Parties”), from and against any and all damages, losses, claims,
liabilities, costs and expenses, including, without limitation, reasonable
attorneys’ fees (which such attorneys may be employees of the APA Purchasers or
Agent, as applicable) and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), arising out of  or in connection with:
 
(i)  any dispute, action, suit, litigation or proceeding arising out of or as a
result of (x) this Agreement, the other Transaction Documents, the ownership or
maintenance by Agent, any Principal or any APA Purchaser of the Eligible
Mortgage Loans, (y) the use of proceeds of Transactions by Seller, or (z) any
Eligible Mortgage Loan; provided that no Indemnified Party shall have the right
to be indemnified under this paragraph (i) in respect of any litigation
instituted by (x) any person (a “Participant”) participating in the interest of
any APA Purchaser under the Asset Purchase Agreement against any APA Purchaser
or Agent, (y) any APA Purchaser against any Participant, any APA Purchaser or
Agent, or (z) any holder of any security of any APA Purchaser (in its capacity
as such) against any APA Purchaser, to the extent any such litigation does not
arise out of any misconduct (alleged in good faith by such APA Purchaser) by or
on behalf of Seller.
 
(ii)  any representation or warranty (other than a representation or warranty in
Annex II hereof) made by Seller (including, in its capacity as Servicer) or any
officers of Seller (including, in its capacity as Servicer) under or in
connection with this Agreement, any of the other Transaction Documents, any
Servicer Report or any other information or report delivered by Seller or
Servicer pursuant hereto, which shall have been false or incorrect in any
material respect when made or deemed made;
 
(iii)  the failure by Seller (including, in its capacity as Servicer) to comply
with any applicable law, rule or regulation with respect to any Eligible
Mortgage Loan or the nonconformity of any Eligible Mortgage Loan with any such
applicable law, rule or regulation;
 
 
54

--------------------------------------------------------------------------------


 
 
(iv)  any claim resulting from the sale of merchandise or services by Seller,
any Affiliate of Seller or any designee of Seller to the related Borrower with
respect to any  Eligible Mortgage Loan or the furnishing or failure to furnish
such merchandise or services by Seller, any Affiliate of Seller or any designee
of Seller;
 
(v)  the transfer of an ownership interest in any mortgage loan other than an
Eligible Mortgage Loan;
 
(vi)  the failure by Seller (individually or as Servicer) to comply with any
term, provision or covenant contained in this Agreement or any of the other
Transaction Documents to which it is a party or to perform any of its respective
duties under any Eligible Mortgage Loan;
 
(vii)  the Aggregate Purchase Price exceeds the Maximum Aggregate Purchase Price
at any time;
 
(viii)  the failure of Seller to pay when due any taxes, including without
limitation, sales, excise or personal property taxes payable by Seller in
connection with any of the Eligible Mortgage Loans;
 
(ix)  any repayment by any Indemnified Party of any amount previously
distributed in reduction of Aggregate Purchase Price which such Indemnified
Party believes in good faith is required to be made;
 
(x)  any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which a Borrower may be located as a result
of the failure of Seller to qualify to do business or file any notice of
business activity report or any similar report; or
 
(xi)  any action taken by Seller, or Servicer (if Seller or any Affiliate or
designee of Seller) in the enforcement or collection of any Eligible Mortgage
Loan;
 
provided that no Indemnified Party shall have the right to be indemnified
hereunder (x) for its own gross negligence or willful misconduct as determined
by a court of competent jurisdiction, (y) for any lost profits of such
Indemnified Party, or (z) any claim for punitive damages claimed by such
Indemnified Party against Seller.
 
(c)  Without limitation on the provisions of Section 3, if any payment of the
Repurchase Price of any Transaction is made by Seller other than on the then
Scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 13 or for any other reason, Seller shall,
upon demand by Agent, pay to Agent for the benefit of the applicable Principals
any Breakage Costs incurred by such Principals as of a result of such payment.
 
 
55

--------------------------------------------------------------------------------


 
 
(d)  Without prejudice to the survival of any other agreement of Seller
hereunder, the covenants and obligations of Seller contained in this
Section shall survive the payment in full of the Repurchase Price and all other
amounts payable hereunder or any other Transaction Document and delivery of the
Purchased Assets by Agent against full payment therefor.
 
17.  WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS.  Seller hereby expressly
waives, to the fullest extent permitted by law, every statute of limitation on a
deficiency judgment, any reduction in the proceeds of any Purchased Assets as a
result of restrictions upon Agent or Custodian contained in the Transaction
Documents or any other instrument delivered in connection therewith, and any
right that it may have to direct the order in which any of the Purchased Assets
shall be disposed of in the event of any disposition pursuant hereto or pursuant
to the terms of any other Transaction Document.
 
18.  INCREASED COSTS; TAXES; ETC.
 
(A)           (i)           If after the date hereof, the adoption of any law or
bank regulatory guideline or any amendment or change in the interpretation of
any existing or future Law or bank regulatory guideline by any Official Body
charged with the administration, interpretation or application thereof, or the
compliance with any directive of any Official Body (in the case of any bank
regulatory guideline, whether or not having the force of Law):
 
(1)  shall subject Agent, any Principal or any other Person (including any bank
or other financial institution providing liquidity and/or credit support to any
Conduit Principal in connection with its securitization program (each, an
“Affected Person”) to any tax, duty or other charge (other than Excluded Taxes)
with respect to this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Eligible Mortgage Loans or payments of amounts
due hereunder, or shall change the basis of taxation of payments to any Affected
Person of amounts payable in respect of this Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the Eligible Mortgage
Loans or payments of amounts due hereunder or its obligation to advance funds
hereunder, under the Asset Purchase Agreement or the credit support furnished by
the Affected Person or otherwise in respect of this Agreement, the other
Transaction Documents, the ownership, maintenance or financing of the Eligible
Mortgage Loans (except for changes in the rate of general corporate, franchise,
net income or other income tax imposed on such Affected Person by the
jurisdiction in which such Affected Person’s principal executive office is
located);
 
(2)  shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System) against assets of,
deposits with or for the account of, or credit extended by, any Affected Person
or shall impose on any Affected Person or on the United States market for
certificates of deposit or the London interbank market any other condition
affecting this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Eligible Mortgage Loans or payments of amounts
due hereunder or its obligation to advance funds hereunder under the Asset
Purchase Agreement or the credit support provided by such Affected Person or
otherwise in respect of this Agreement, the other Transaction Documents, or the
ownership, maintenance or financing of the Eligible Mortgage Loans; or
 
 
56

--------------------------------------------------------------------------------


 
 
(3)  imposes upon any Affected Person any other expense (including, without
limitation, reasonable attorneys’ fees and expenses, and expenses of litigation
or preparation therefor in contesting any of the foregoing) with respect to this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Eligible Mortgage Loans or payments of amounts due hereunder or
its obligation to advance funds hereunder, under the Asset Purchase Agreement or
the credit support furnished by the Program Bank or otherwise in respect of this
Agreement, the other Transaction Documents, or the ownership, maintenance or
financing of the Eligible Mortgage Loans, and the result of any of the foregoing
is to increase the cost to such Affected Person with respect to this Agreement,
the other Transaction Documents, the ownership, maintenance or financing of the
Eligible Mortgage Loans, the obligations hereunder, the funding of any purchases
hereunder or the Asset Purchase Agreement, by an amount deemed by such Affected
Person to be material, then, within ten (10) days after demand by such Affected
Person through Agent, Seller shall pay to Agent, for the benefit of such
Affected Person, such additional amount or amounts as will compensate such
Affected Person for such increased cost or reduction.
 
(ii)  If any Affected Person shall have determined that after the date hereof,
the adoption of any applicable law or bank regulatory guideline regarding
capital adequacy, or any change therein, or any change in the interpretation
thereof by any Official Body, or any directive regarding capital adequacy (in
the case of any bank regulatory guideline, whether or not having the force of
law) of any such Official Body, has or would have the effect of reducing the
rate of return on capital of such Affected Person (or its parent) as a
consequence of such Affected Person’s obligations hereunder or with respect
hereto to a level below that which such Affected Person (or its parent) could
have achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Affected Person to be material, then from time to time, within ten (10)
days after demand by such Affected Person through Agent, Seller shall pay to
Agent, for the benefit of such Affected Person, such additional amount or
amounts as will compensate such Affected Person (or its parent) for such
reduction.  For the avoidance of doubt, any interpretation of Accounting
Research Bulletin No. 51 by the Financial Accounting Standards Board (“FASB”)
(including, without limitation, FASB Interpretation No. 46), shall constitute an
adoption, change, request or directive subject to this Section.
 
 
57

--------------------------------------------------------------------------------


 
 
Agent will promptly notify Seller of any event of which it has knowledge,
occurring after the date hereof, which will entitle an Affected Person to
compensation pursuant to this Section.  A notice by Agent or the applicable
Affected Person claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, Agent or any
applicable Affected Person may use any reasonable averaging and attributing
methods.
 
(B)           All payments made hereunder by Seller or Servicer (each, a
“payor”) to any Affected Person (each, a “recipient”) shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and any other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority on any
recipient (or any assignee of such parties) (such  nonexcluded items being
called “Taxes”), but excluding franchise taxes and taxes imposed on or measured
by the recipient’s net income or gross receipts (“Excluded Taxes”).  In the
event that any withholding or deduction from any payment made by the payor
hereunder is required in respect of any Taxes (other than Excluded Taxes), then
such payor shall:
 
(i)  pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(ii)  promptly forward to Agent an official receipt or other documentation
satisfactory to Agent evidencing such payment to such authority; and
 
(iii)  pay to the recipient such additional amount or amounts as is necessary to
ensure that the net amount actually received by the recipient will equal the
full amount such recipient would have received had no such withholding or
deduction been required.
 
Moreover, if any Taxes (other than Excluded Taxes) are directly asserted against
any recipient with respect to any payment received by such recipient hereunder,
the recipient may pay such Taxes and the payor will promptly pay such additional
amounts (including any penalties, interest or expenses) as shall be necessary in
order that the net amount received by the recipient after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such recipient would have received had such Taxes not been asserted.
 
If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.
 
Seller shall pay to each Affected Person, as applicable, upon the request of
such Affected Person or Agent on its behalf, such amount or amounts as shall
compensate such Affected Person for any actual loss (including loss of profit),
cost or expense incurred by such Affected Person (as reasonably determined by
such Affected Person) as a result of (x) any payment or repayment of any
Purchase Price related to a Transaction (or portion thereof) other than on the
maturity date of the source of funds obtained or utilized by such Affected
Person to fund or maintain such Purchase Price or (y) any failure by Seller to
commence a Transaction (including the continued maintenance of, or any increase
with respect to any Purchase Prince related thereto, or portion thereof),
requested by Seller hereunder, in either case, such compensation to include,
without limitation, an amount equal to any loss or expense suffered by such
Affected Person during the period from the date of receipt of such repayment or
failure to commence a Transaction, as the case may be, to (but excluding) the
maturity date of such source of funds, if the rate of interest obtained by such
Affected Person upon the redeployment of an amount of funds equal to the amount
of such repayment or failure to commence a Transaction, as the case may be, is
less than the interest rate that would have been applicable thereon, hereunder
through the applicable maturity thereof.  The determination by any Affected
Person of the amount of any such loss or expense shall be set forth in a written
notice to Seller in reasonable detail and shall be conclusive and binding for
all purposes, absent manifest error.
 
 
58

--------------------------------------------------------------------------------


 
 
19.  FURTHER ASSURANCES.  Seller agrees to do such further acts and things and
to execute and deliver to Agent such additional assignments, acknowledgments,
agreements, powers and instruments as are reasonably required by Agent or any
Principal to carry into effect the intent and purposes of this Agreement and the
other Transaction Documents, to perfect the interests of Agent in the Purchased
Assets or to better assure and confirm unto Agent its rights, powers and
remedies hereunder.
 
20.  ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION.  This Agreement supersedes and
integrates all previous negotiations, contracts, agreements and understandings
between the parties relating to a sale and repurchase of Purchased Assets, and
it, together with the other Transaction Documents, and the other documents
delivered pursuant hereto or thereto, contains the entire final agreement of the
parties.  No prior negotiation, agreement, understanding or prior contract shall
have any validity.
 
21.  TERMINATION; COMMITMENT REDUCTION.
 
(a)  This Agreement shall remain in effect until the Termination Date.  However,
no such termination shall affect Seller’s outstanding obligations to Agent, any
Principal, any Affected Person or any Indemnified Party at the time of such
termination.  Seller’s obligations to indemnify Agent, each Principal, each
Affected Person and each Indemnified Party pursuant to this Agreement and the
other Transaction Documents shall survive the termination hereof and thereof.
 
(b)  Upon at least 10 Business Days’ prior irrevocable written notice or
telecopy notice to Agent and each Bank Principal, Seller may at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Commitments; provided that (i) each partial reduction shall be made in an
integral multiple of $1,000,000 and in a minimum principal amount of $10,000,000
and (ii) Seller shall not be entitled to make any such permanent termination or
reduction that would reduce (x) the aggregate amount of the Commitments to any
amount less than the Aggregate Purchase Price at such time or (y) the Commitment
of any Principal to an amount less than such Principal’s Pro Rata Share of the
Aggregate Purchase Price at such time, unless, with respect to this subclause
(y), a replacement for such Principal acceptable to Agent and Seller assumes
such Principal’s rights and obligations under this Agreement.
 
 
59

--------------------------------------------------------------------------------


 
 
(c)  Each reduction in the Maximum Aggregate Purchase Price shall be made
ratably among the Principals in accordance with their respective
Commitments.  Seller shall pay on the effective date of a termination or a
reduction in the Commitments, to Agent for the account of the Principals, the
Fees accrued to such effective date, based on the amount of the Commitments
prior to giving effect to such termination or reduction, together with any
Breakage Costs incurred in connection therewith.
 
(d)  Seller may advise Agent and each Bank Principal in writing of its desire to
extend the Termination Date with respect to each Principal for an additional
period of up to 364 days; provided such request is made not more than sixty (60)
days prior to, and not less than thirty (30) days prior to, the then current
Termination Date.  Each Bank Principal shall promptly notify Agent of its
decision to extend the then Termination Date.  In the event that all of the
Principals are agreeable to such extension, Agent shall so notify Seller in
writing (it being understood that each of the Principals may accept or decline
such a request in its sole discretion and on such terms as it may elect) not
less than fifteen (15) days prior to the then current Termination Date and
Seller, Agent and the Principals shall enter into such documents as the
Principals may deem necessary or appropriate to reflect such extension, and all
reasonable costs and expenses for services delivered by outside professionals
incurred by the Principals and Agent in connection therewith (including
reasonable attorneys’ costs) shall be paid by Seller.  In the event any
Principal declines the request for such extension, such Principal (or the
applicable Bank Principal on its behalf) shall so notify Seller and Agent of
such determination.
 
22.  ASSIGNMENT BY PRINCIPALS.  A Principal may assign any of its rights and
obligations hereunder and under the other Transaction Documents, to any other
Person with the prior written consent of Seller (such consent not to be
unreasonably withheld, conditioned or delayed); provided, that Agent shall
maintain, for review by Seller upon written request, a register of assignees and
a copy of an executed assignment and acceptance (in form and substance
satisfactory to Agent) by Agent, each such assigning Principal and each assignee
(“Assignment and Acceptance”), specifying a constant, and not a varying,
percentage or portion of such rights and obligations assigned and the amount
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance Agreement with respect to such assignment), which
shall in no event be less than the lesser of (x) $5,000,000 and (y) all of the
assigning Principal’s Commitment.  Upon such assignment, (a) such assignee shall
be a party hereto and to each Transaction Document to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of a Principal hereunder, and
(b) such Principal shall, to the extent that such rights and obligations have
been so assigned by it to another Person which assumes the obligations of such
Principal, be released from its obligations hereunder and under the other
Transaction Documents accruing thereafter.  Unless otherwise stated in the
Assignment and Acceptance, Seller shall continue to take directions solely from
Agent unless otherwise notified by Agent in writing.  Agent may distribute to
any prospective assignee any document or other information delivered to Agent by
Seller; provided, further that on and after the occurrence and continuation of
any Event of Default, a Principal may, without the consent of Seller or any
other Person, as assign any of its rights hereunder and under any other
Transaction Document, to any Person.  The entries in the register referred to
above shall be conclusive and binding for all purposes, absent manifest error,
and Seller, Servicer, Agent and the Principals may treat each Person whose name
is recorded in such register as a Principal under this Agreement for all
purposes of this Agreement and the other Transaction Documents.
 
 
60

--------------------------------------------------------------------------------


 
 
A Conduit Principal may, without notice to, or the consent of, Seller or any of
its Affiliates, assign and grant a security interest in all of its right, title
and interest in, to and under this Agreement and the other Transaction Documents
to any liquidity bank, program support provider or any the collateral trustee
acting for the benefit of such parties and the holders of such Conduit
Principal’s Short-Term Notes, and any successor in such capacity, to secure such
Conduit Principal’s obligations under or in connection with the Short-Term
Notes, any related Asset Purchase Agreement, any credit agreement provided to
such Conduit Principal by any applicable program support provider, and certain
other obligations of such Conduit Principal incurred in connection with the
funding and maintenance of the Transactions hereunder.
 
23.  AMENDMENTS, ETC.  No amendment, modification or waiver of any provision of
this Agreement or any other Transaction Document nor any consent to any failure
to comply herewith or therewith shall in any event be effective unless the same
shall be in writing and signed by Seller, Agent and the Required Principals, and
then such amendment, modification, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no material amendment to this Agreement shall be effective unless
(solely to the extent required by the documents governing the securitization
program of any applicable Conduit Principal), the Bank Principal (or its agent)
for such Conduit Principal shall have received written confirmation from each
Rating Agency then rating such Conduit Principal’s Short-Term Notes, that such
action, event or condition will not cause the then current rating of such notes
to be suspended, downgraded or withdrawn; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by each
Principal:  (a) change (directly or indirectly) the definitions of “Eligible
Mortgage Loan”, “Portfolio Criteria”, “Purchase Price Percentage” or “Required
Principals”, (b) reduce fees payable by Seller to any Principal, or delay the
dates on which such fees are payable, (c) change any Event of Default or
Servicer Default or (d) change any of the provisions of this Section and
provided, further, that (i) no amendment, waiver or consent shall increase the
Commitment of any Principal unless in writing and signed by such Principal and
(ii) no amendment of any definition or any provision contained in this Agreement
that specifically relates to the rights or obligations of the Custodian under
this Agreement, if the effect of such amendment would materially and adversely
affect the Custodian, without the Custodian’s prior written consent.
 
Seller shall provide each rating agency then rating any Short-Term Notes with
written notice of each amendment.  The costs and expenses associated with any
such amendment shall be borne by the party requesting the amendment.
 
24.  SEVERABILITY.  If any provision of any Transaction Document is declared
invalid by any court of competent jurisdiction, such invalidity shall not affect
any other provision of the Transaction Documents, and each Transaction Document
shall be enforced to the fullest extent permitted by law.
 
 
61

--------------------------------------------------------------------------------


 
25.  BINDING EFFECT:  GOVERNING LAW.  This Agreement shall be binding and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that Seller may not assign or transfer any of its respective
rights or obligations under this Agreement or any other Transaction Document
without the prior written consent of Agent.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
26.  CONSENT TO JURISDICTION.  SELLER HEREBY WAIVES TRIAL BY JURY.  SELLER
HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF
THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE TRANSACTION DOCUMENTS IN
ANY ACTION OR PROCEEDING.  SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT
MAY HAVE TO, NON-EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE
TRANSACTION DOCUMENTS.
 
27.  SINGLE AGREEMENT.  Seller, Agent and each Principal acknowledge that, and
have entered hereinto and will enter into each Transaction hereunder and under
the other Transaction Documents in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each
other.  Accordingly, Seller, Agent and each Principal each agree (i) to perform
all of its respective obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, and (ii) that payments,
deliveries and other transfers made by any of them in respect of any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers in respect of any other Transaction hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted.
 
28.  INTENT.  Seller, each Principal and Agent recognize that each Transaction
is a “repurchase agreement” as that term is defined in Section 101 of Title 11
of the United States Code, as amended (“Bankruptcy Code”).  It is understood
that Agent’s right to liquidate the Purchased Assets delivered to it in
connection with the Transactions hereunder or to exercise any other remedies
pursuant to Section 13 hereof is a contractual right to liquidate such
Transaction as described in Section 559 of Title 11 of the Bankruptcy Code.
 
29.  NOTICES AND OTHER COMMUNICATIONS.  Notices and other communications
provided for in this Agreement or in any other Transaction Document shall be in
writing and shall be delivered or mailed (or in the case of telegraphic
communication, if by telegram, delivered to the telegraph company and, if by
telex, telecopy, graphic scanning or other telegraphic communications equipment
of the sending party hereto, delivered by such equipment) addressed, if to
Agent, to it at Barclays Bank PLC, 200 Park Avenue, 5th Floor, New York, New
York 10166, Attention:  Pierre Duleyrie, Telephone:  (212) 412-2932,
Telecopy:  (212) 412-6846, if to Seller, to it at 3000 Leadenhall Road, Mail
Stop PCLG, Mt. Laurel, NJ 08054, Attention:  Mark Johnson,
Telephone:  (856) 917-0813, Telecopy:  (856) 917-0107, with a copy to William F.
Brown, General Counsel, or if to a Principal, to it at its address set forth
beneath its signature to this Agreement (or in the agreement pursuant to which
it became a party hereunder), or such other address as such party may from time
to time designate by giving written notice to the other parties hereunder.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the fifth
Business Day after the date when sent by registered or certified mail, postage
prepaid, return receipt requested, if by mail, or when delivered to the
telegraph company, charges prepaid, if by telegram, or when receipt is
acknowledged, if by any telecopier or telegraphic communications equipment of
the sender, in each case addressed to such party as provided in this Section or
in accordance with the latest unrevoked written direction from such
party.  Information required to be delivered hereunder may also be delivered by
electronic communication pursuant to procedures approved by Agent.
 
 
62

--------------------------------------------------------------------------------


 
 
30.  CONFIDENTIALITY.  Each of Agent and the Principals agrees to keep
confidential all non-public information provided to it by Seller pursuant to
this Agreement or any other Transaction Document that is designated by such
Person as confidential; provided that nothing herein shall prevent Agent or any
Principal from disclosing any such information (a) to Agent, any other Principal
or any affiliate of any Principal, (b) to any participant or assignee (each, a
“Transferee”) of a Principal or prospective Transferee which agrees to comply
with the provisions of this Section 30, (c) to any of its employees, directors,
agents, attorneys, accountants and other professional advisors, (d) upon the
request or demand of any governmental or regulatory authority having
jurisdiction over it, (e) in response to any order of any court or other
governmental authority or as may otherwise be required pursuant to any
requirement of law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) which has been publicly disclosed other
than in breach of this Section 30, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Principal’s investment
portfolio in connection with ratings issued with respect to such Principal’s
commercial paper or (i) in connection with the exercise of any remedy hereunder
or under any other Transaction Document.
 
31.  NO PROCEEDINGS; LIMITATION ON PAYMENTS.  Seller agrees not to cause the
filing of a petition in bankruptcy or other similar proceeding against any
Conduit Principal so long as any Short-Term Notes or other senior indebtedness
issued by such Conduit Principal shall be outstanding or there shall not have
elapsed one year plus one day since the last day on which any such commercial
paper, promissory notes or other senior indebtedness shall have been
outstanding.
 
Notwithstanding any provisions contained in this Agreement to the contrary, a
Conduit Principal shall not, and shall be under no obligation to, pay any
amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Principal has received funds which
may be used to make such payment and which funds are not required to repay such
Conduit Principal’s Short-Term Notes when due and (ii) after giving effect to
such payment, either (x) such Conduit Principal could issue Short-Term Notes to
refinance all of its outstanding Short-Term Notes (assuming such outstanding
Short-Term Notes matured at such time) in accordance with the program documents
governing such Conduit Principal’s securitization program or (y) all of such
Conduit Principal’s Short-Term Notes are paid in full.  Any amount which any
Conduit Principal does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim (as defined in Section 101 of the
Bankruptcy Code) against or company obligation of such Conduit Principal for any
such insufficiency unless and until such Conduit Principal satisfies the
provisions of clauses (i) and (ii) above.  The provisions of this Section 31
shall survive any termination of this Agreement.
 
 
63

--------------------------------------------------------------------------------


 
32.  POWER OF ATTORNEY.  Seller hereby authorizes Agent to file such financing
statement or statements relating to the Purchased Assets without their
respective signatures thereon as Agent, at its option, may deem
appropriate.  Seller hereby appoints Agent as its agent and attorney-in-fact to
execute any such financing statement or statements in its name and to perform
all other acts which Agent deems appropriate to perfect and continue its
ownership interest in and/or the security interest granted hereby, if
applicable, and to protect, preserve and realize upon the Purchased Assets,
including, but not limited to, the right to endorse notes, complete blanks in
documents, transfer servicing, and sign assignments on behalf of Seller as its
agent and attorney-in-fact.  This agency and power of attorney is coupled with
an interest and is irrevocable without Agent’s consent.  Seller shall pay the
filing costs for any financing statement or statements prepared pursuant to this
Section.
 
33.  RECORDING OF COMMUNICATIONS.  Agent, each Principal and Seller shall have
the right (but not the obligation) from time to time to make or cause to be made
tape recordings of communications between its employees and those of the other
party with respect to Transactions.  Agent, each Principal and Seller consent to
the admissibility of such tape recordings in any court, arbitration, or other
proceedings.  The parties agree that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
parties’ agreement.
 
[Signature Page Follows]
 
 
 
64

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, Seller, Agent and each Principal have caused their names to
be signed to this Agreement by their respective officers thereunto duly
authorized as of the date first above written.
 

 
PHH MORTGAGE CORPORATION, as Seller
By: /s/ Mark E. Johnson
Name: Mark E. Johnson
Title: Vice President and Treasurer
 
Taxpayer ID:
 

 
 
 
S-1

--------------------------------------------------------------------------------



 

 
BARCLAYS BANK PLC, as Agent
By: /s/ Pierre Duleyrie
Name:  Pierre Duleyrie
Title:  Director                                                          
 
 
BARCLAYS BANK PLC, as a Bank Principal
By: /s/ Pierre Duleyrie
Name:  Pierre Duleyrie
Title:  Director
 
 
200 Park Avenue, 5th Floor
New York, New York  10166
Attention:  Ms. Mary Logan
Telephone:  212-412-3266
Fax:  212-412-6846

 
 
 
S-2

--------------------------------------------------------------------------------



 

 
SHEFFIELD RECEIVABLES CORPORATION, as a Conduit Principal
 
By BARCLAYS BANK PLC, as attorney-in-fact
 
By: /s/ Janette Lieu
Name: Janette Lieu
Title: Director
 
 
Sheffield Receivables Corporation
c/o Barclays Bank PLC
200 Park Avenue, 5th Floor
New York, New York 10166
Attention:  Ms. Mary Logan
Telephone:  212-412-3266
Fax:  212-412-6846
 
Commitment:  (a) during the period commencing on (and including) the Effective
Date and ending on (but excluding) November 30, 2007, Five Hundred Fifty-Million
Dollars ($550,000,000) and (b) during the period commencing on (and including)
November 30, 2007 and ending on (but excluding) the Termination Date, Two
Hundred Seventy-Five Million Dollars ($275,000,000)





 S-3

--------------------------------------------------------------------------------